Exhibit 10.1

 

EXECUTION COPY

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

IN RE MEDLEY CAPITAL

CORPORATION STOCKHOLDER

LITIGATION

)



)



)



)

)

CONS. C.A. No. 2019-0100-KSJM

 

STIPULATION AND AGREEMENT OF COMPROMISE AND SETTLEMENT

 

This Stipulation and Agreement of Compromise and Settlement (the “Stipulation”),
dated July 29, 2019, which is entered into by and among (i) FrontFour Capital
Group LLC (“FFCG”) and FrontFour Master Fund, Ltd. (“FFMF”) (collectively,
“Plaintiffs”), on their own behalf and on behalf of the Settlement Class (as
defined herein); and (ii) Brook Taube, Seth Taube, Jeff Tonkel, Mark Lerdal,
Karin Hirtler-Garvey, John E. Mack, Arthur S. Ainsberg, Medley Management Inc.
(“MDLY”), Medley Capital Corporation (“MCC”), MCC Advisors LLC, Medley Group
LLC, and Medley LLC (collectively, “Stipulating Defendants”), by and through
their undersigned attorneys, states all of the terms of the settlement and
resolution of this matter and is intended by the Parties (as defined herein) to
fully and finally release, resolve, compromise, settle and discharge the
Released Plaintiffs’ Claims (as defined herein) against the Released Defendant
Parties (as defined herein) and the Released Defendants’ Claims (as defined
herein) against the Released Plaintiff Parties (as defined herein), subject to
the approval of the Court of Chancery of the State of Delaware (the “Court” or
“Court of Chancery”).

 

WHEREAS:

 

A.  On August 9, 2018, Sierra Income Corporation (“SIC”), MCC, and MDLY issued a
joint press release concerning definitive agreements pursuant to which (i) MCC
would, on the terms and subject to the conditions set forth in the Agreement and
Plan of Merger, dated as of August 9, 2018, by and between MCC and SIC (the “MCC
Merger Agreement”), merge with and into SIC, with SIC continuing as the
surviving company in the merger (the “MCC Merger”), and (ii) MDLY would, on the
terms and subject to the conditions set forth in the Agreement and Plan of
Merger, dated as of August 9, 2018, by and between MDLY, SIC, and Sierra
Management, Inc., a wholly owned subsidiary of SIC (“Merger Sub”) (the “MDLY
Merger Agreement”), merge with and into Merger Sub, with Merger Sub continuing
as the surviving company in the merger (the “MDLY Merger,” and together with the
MCC Merger, the “Transactions”).

 

B.  On August 15, 2018, SIC, MCC, and MDLY filed the MCC Merger Agreement and
MDLY Merger Agreement with the U.S. Securities and Exchange Commission (“SEC”)
as exhibits to Current Reports on Form 8-K.

 

C.  On December 21, 2018, SIC, MCC, and MDLY filed with the SEC a joint
definitive proxy statement/prospectus in connection with the Transactions (the
“Definitive Proxy Statement”).

 





 

 

D.  On January 11, 2019, FFCG commenced an action in the Court of Chancery,
captioned FrontFour Capital Group LLC, et al. v. Medley Capital Corporation, No.
2019-0021-KSJM (Del. Ch.), seeking inspection of certain of MCC’s books and
records pursuant to 8 Del. C. § 220 in connection with the Transactions (the
“FrontFour 220 Action”).

 

E.  On January 16, 2019, Stephen Altman commenced an action in the Court of
Chancery, captioned Stephen Altman v. Medley Capital Corporation, No.
2019-0031-KSJM (Del. Ch.), seeking inspection of certain of MCC’s books and
records pursuant to 8 Del. C. § 220 in connection with the Transactions (the
“Altman 220 Action”).

 

F.  On February 5, 2019, SIC, MCC, and MDLY filed with the SEC definitive
additional solicitation materials on Schedule 14A containing certain
supplemental disclosures in connection with the Transactions (the “Proxy
Supplement”).

 

G.  On February 11, 2019, FFCG and FFMF commenced a purported stockholder class
action in the Court of Chancery, captioned FrontFour Capital Group LLC, et al.
v. Brook Taube, et al., No. 2019-0100-KSJM (Del. Ch.) (the “FrontFour Action”),
against the Stipulating Defendants and SIC (collectively, “Defendants”). On
February 12, 2019, FFCG and FFMF filed a Verified Amended Complaint for
Injunctive Relief (the “Complaint”).

 

H.  The Complaint alleged that the Individual Defendants (as defined below) in
the FrontFour Action breached their fiduciary duties to MCC stockholders in
connection with (i) alleged mismanagement of MCC; (ii) the Transactions
(including any actions, deliberations and negotiations relating thereto); (iii)
the MCC Merger Agreement, (including any actions, deliberations and negotiations
relating thereto); (iv) the disclosures regarding the Transactions; (v)  the
review of strategic alternatives available to MCC; (vi) the vote or any
adjournment of the vote of MCC stockholders on the MCC Merger; and (vii) proxy
solicitation efforts in connection with the votes of the MCC stockholders on the
MCC Merger. The Complaint also alleges that MDLY, SIC, MCC Advisors LLC, Medley
Group LLC, and Medley LLC aided and abetted those alleged breaches of fiduciary
duties, and it sought to enjoin the vote of MCC stockholders on the Transactions
and enforcement of certain provisions of the MCC Merger Agreement and to compel
a curative sale process and additional disclosures.

 

I.  On March 6, 2019, MCC commenced an action in the United States District
Court for the Southern District of New York, captioned Medley Capital
Corporation v. FrontFour Capital Group LLC, et al., No. 1:19-cv-02055-LTS
(S.D.N.Y.), against FFCG, FFMF, FrontFour Capital Corporation, FrontFour
Opportunity Fund, David A. Lorber, Stephen E. Loukas, Zachary R. George
(collectively, “FrontFour”), Moab Capital Partners, LLC (“Moab”), HFR Asset
Management, L.L.C. (“HFR”), and NexPoint Advisors, L.P. (“NexPoint,” together
with FrontFour, Moab, and HFR, the “Federal Defendants”), alleging that the
Federal Defendants were engaging in an illegal solicitation of MCC’s
stockholders in connection with the Transactions in violation of federal
securities laws (the “Federal Action”). MCC sought damages and injunctive relief
to prevent the Federal Defendants from continuing their alleged illegal
solicitation of MCC’s stockholders.

 



2

 

 

J.  The Court held a trial on the claims in the FrontFour Action on March 6-7,
2019 and issued a Memorandum Opinion on March 11, 2019, which it subsequently
revised on March 22, 2019 (the “Decision”).

 

K.  On March 20, 2019, Altman commenced a purported stockholder class action by
filing a complaint (the “Altman Complaint”) in the Court of Chancery, captioned
Stephen Altman v. Brook Taube, et al., No. 2019-0219-KSJM (Del. Ch.) (the
“Altman Action”), against Brook Taube, Seth Taube, Jeff Tonkel, Mark Lerdal,
Karin Hirtler-Garvey, John E. Mack, and Arthur S. Ainsberg.

 

L.  The Altman Complaint alleged that the defendants in the Altman Action
breached their fiduciary duties to MCC stockholders in connection with the
Transactions, including by approving adjournments of the vote of the MCC
stockholders on the Transactions and issuing allegedly false and misleading
disclosures regarding the reasons for those adjournments.

 

M.  On April 8, 2019, pursuant to a stipulation of all parties to the FrontFour
Action and the Altman Action, the Court consolidated the Altman Action with the
FrontFour Action (collectively, the “Action”), appointed the plaintiffs in the
FrontFour Action as lead plaintiffs in the Action, appointed counsel to the
plaintiffs in the FrontFour Action as lead plaintiffs’ counsel in the Action,
and designated the Complaint as the operative complaint in the Action.

 

N.  Following the Court’s issuance of the Decision, the Parties engaged in
extensive, arm’s length negotiations and reached an agreement in principle to
finally and fully settle the claims against the Stipulating Defendants.

 

O.  On April 24, 2019, pursuant to a stipulation by Plaintiffs and Stipulating
Defendants, the Court entered an order staying the Action until May 15, 2019,
except for steps necessary to implement the Settlement.

 

P.  The entry by Plaintiffs and Stipulating Defendants into this Stipulation is
not an admission as to the merit or lack of merit of any claims or defenses
asserted in the Action or the Federal Action.

 

Q.  Plaintiffs’ Counsel have conducted an investigation and pursued discovery
relating to the claims and the underlying events and transactions alleged in the
Action. Plaintiffs’ Counsel have analyzed the evidence adduced during their
investigation, through discovery and at trial, and have researched the
applicable law with respect to Plaintiffs and the Settlement Class. In
negotiating and evaluating the terms of this Stipulation, Plaintiffs’ Counsel
considered the significant legal and factual defenses to Plaintiffs’ claims,
including the possibility of appeal of the Decision. Plaintiffs and Plaintiffs’
Counsel have received sufficient information to evaluate the merits of this
proposed Settlement. Based upon their evaluation, Plaintiffs and Plaintiffs’
Counsel have determined that the Settlement set forth in this Stipulation is
fair, reasonable and adequate and in the best interests of all Class Members (as
defined herein), and that it confers substantial benefits upon the Class
Members.

 



3

 

 

R.  Stipulating Defendants deny any and all allegations of wrongdoing, fault,
liability or damage to Plaintiffs or to other Class Members; deny that they
engaged in, committed or aided or abetted the commission of any breach of duty,
wrongdoing or violation of law; deny that Plaintiffs or any of the other Class
Members suffered any damage whatsoever; deny that they acted improperly in any
way; believe that they acted properly at all times; maintain that they complied
with their fiduciary duties; maintain that they have complied with federal and
state securities laws; and maintain that they have committed no disclosure
violations or any other breach of duty or wrongdoing whatsoever in connection
with the Transactions.

 

S. The Parties enter into this Stipulation solely to eliminate the
uncertainties, burden and expense of further litigation. Nothing in this
Stipulation shall be construed as any admission by any of the Parties of
wrongdoing, fault, liability, or damages whatsoever.

 

NOW, THEREFORE, IT IS HEREBY STIPULATED, CONSENTED TO AND AGREED, by Plaintiffs,
for themselves and on behalf of the Settlement Class, and Stipulating Defendants
that, as set forth and provided for in this Stipulation, subject to the approval
of the Court and pursuant to Delaware Court of Chancery Rule 23, for good and
valuable consideration as set forth herein and conferred, the claims against the
Stipulating Defendants shall be finally, forever and fully settled, compromised
and dismissed, on the merits and with prejudice, and that the Released
Plaintiffs’ Claims shall be finally and fully compromised, settled, released,
discharged and dismissed on the merits and with prejudice as against the
Released Defendant Parties, and that the Released Defendants’ Claims shall be
finally and fully compromised, settled, released, discharged and dismissed with
prejudice as against the Released Plaintiff Parties, in the manner set forth
herein.

 

  A. Certain Definitions

 

1.  In addition to the terms defined elsewhere herein, the following capitalized
terms, used in this Stipulation, shall have the meanings specified below:



 

(a)  “Account” means an interest-bearing account controlled by Plaintiffs’
Counsel into which the Class Payment (as defined below) shall be made.

 

(b)  “Amended MCC Merger Agreement” has the meaning set out in Paragraph 6
below.

 

(c)  “Amended MDLY Merger Agreement” has the meaning set out in Paragraph 7
below.

 

(d) “Cede” means Cede & Co., Inc.

 



4

 

 

(e)  “Claims” mean any and all manner of claims, demands, rights, liabilities,
losses, obligations, duties, damages, costs, debts, expenses, interest,
penalties, fines, sanctions, fees, attorneys’ fees, expert or consulting fees,
actions, potential actions, causes of action, suits, agreements, judgments,
decrees, matters, issues and controversies of any kind, nature or description
whatsoever, whether disclosed or undisclosed, accrued or unaccrued, apparent or
not apparent, foreseen or unforeseen, matured or not matured, suspected or
unsuspected, liquidated or not liquidated, fixed or contingent, which now exist,
or heretofore or previously existed, including known claims and Unknown Claims,
whether direct, derivative, individual, class, representative, legal, equitable
or of any other type, or in any other capacity, whether based on state, local,
foreign, federal, statutory, regulatory, common or other law or rule (including
but not limited to any claims under federal or state securities law, federal or
state antitrust law, or under state disclosure law or any claims that could be
asserted derivatively on behalf of MCC).

 

(f)  “Class Distribution Order” means an order authorizing the specific
distribution of the Net Settlement Amount.

 

(g)  “Class Payment” means a total of (i) $30,000,000 in Combined Company Common
Stock, the number of shares of which is to be calculated using the pro forma net
asset value reported in the proxy supplement disclosing the Amended MCC Merger
Agreement (the “Stock Component”) and (ii) $17,000,000 in cash (the “Cash
Component”).

 

(h) “Closing” means the consummation of the Transactions.

 

(i)  “Closing Beneficial Ownership Position” means, for each Eligible Beneficial
Owner, the number of shares of MCC common stock beneficially owned by such
Eligible Beneficial Owner as of Closing; provided, however, that no Excluded
Shares may comprise any part of any Closing Beneficial Ownership Position.

 

(j)  “Closing Security Position” means, for each DTC Participant, the number of
shares of MCC common stock reflected on the DTC allocation report used by DTC to
distribute portions of the Net Settlement Amount.

 

(k)  “Combined Company” means SIC, including Merger Sub, its wholly owned
subsidiary, following the Closing.

 



5

 

 

(l)  “Combined Company Common Stock” means common stock, par value $0.001 per
share, of SIC, which will be listed on the NYSE and is expected to be listed on
the TASE, with such listings expected to be effective as of the Closing.

 

(m) “DTC” means Depository Trust Company.

 

(n)  “DTC Participants” means the DTC participants to which DTC will distribute
portions of the Net Settlement Amount pursuant to the terms of this Stipulation.

 

(o)  “DTC Records” mean the information to be obtained from DTC necessary to
facilitate DTC’s distribution of the Net Settlement Amount to Eligible
Beneficial Owners.

 

(p)  “Effective Date” means the first date by which all of the events and
conditions specified in Section F of this Stipulation have occurred and been met
(or have been waived in a writing signed by the Party for whose benefit the
conditions exist).

 

(q)  “Eligible Beneficial Owner” means the ultimate beneficial owner of any
shares of MCC common stock at the Closing, provided, however, that no Excluded
Stockholder may be an Eligible Beneficial Owner.

 

(r)  “Eligible Class Members” means Class Members who hold shares of MCC common
stock at the Closing and therefore are entitled to receive a portion of the
consideration available to MCC shareholders in connection with the MCC Merger,
in accordance with the terms of the MCC Merger Agreement (the “Merger
Consideration”) for their Eligible Shares. For the avoidance of doubt, Eligible
Class Members exclude all Excluded Stockholders.

 

(s)  “Eligible Registered Owners” means the registered owners of MCC common
stock who or which are entitled to receive the Merger Consideration at the
Closing.

 

(t)  “Eligible Shares” means shares of MCC common stock owned by Eligible Class
Members at the Closing.

 

(u)  “Excluded Shares” means the shares of MCC common stock beneficially owned
by the Excluded Stockholders.

 

(v)  “Excluded Stockholders” means those persons and entities excluded from the
Settlement Class as described below in the definition of “Settlement Class.”

 

(w)  “Final,” when referring to the Judgment, means entry of the Judgment, the
expiration of any time for appeal or review of the Judgment, or, if any appeal
is filed and not dismissed or withdrawn, after the Judgment is upheld on appeal
in all material respects and is no longer subject to review upon appeal or other
review, and the time for any petition for reargument, appeal or review of the
Judgment or any order affirming the Judgment has expired; or, in the event that
the Court enters a judgment in a form other than the form attached hereto as
Exhibit D (“Alternative Judgment”) and none of the Parties hereto elects to
terminate this Stipulation, the expiration of any time for appeal or review of
the Alternative Judgment, or if an appeal is filed and not dismissed or
withdrawn, after the Alternative Judgment is upheld on appeal in all material
respects and is no longer subject to review upon appeal or other review, and the
time for any petition for reargument, appeal or review of the Alternative
Judgment or any order affirming the Alternative Judgment has expired; provided,
however, that any disputes or appeals relating solely to the amount, payment or
allocation of Plaintiffs’ Counsel’s attorneys’ fees and expenses shall have no
effect on finality for purposes of determining the date on which the Judgment or
an Alternative Judgment becomes Final and shall not otherwise prevent, limit or
otherwise affect the effectiveness of the Judgment or an Alternative Judgment or
prevent, limit, delay or hinder entry of the Judgment or an Alternative
Judgment.

 



6

 

 

(x)  “Highland Parties” means Highland Global Allocation Fund, Highland Capital
Management Fund Advisors, L.P., Strand Advisors XVI, Inc., Highland Select
Equity Master Fund, L.P., Highland Select Equity Fund GP, L.P., Highland Select
Equity GP, LLC, Highland Capital Management, L.P., Strand Advisors, Inc.,
NexPoint Advisors, L.P., NexPoint Advisors GP, LLC, or any respective past or
present direct or indirect affiliates, associates, members, partners,
partnerships, investment funds, subsidiaries, parents, predecessors, successors,
legal representatives, heirs, executors, administrators, assigns, officers,
directors, employees, agents, representatives, advisors, financial or investment
advisors, insurers, or attorneys of any of the foregoing entities.

 

(y)  “Immediate Family” means an individual’s spouse, parents, siblings,
children, grandparents, grandchildren; the spouses of his or her parents,
siblings and children; and the parents and siblings of his or her spouse, and
includes step and adoptive relationships. In this paragraph, “spouse” shall mean
a husband, a wife, or a partner in a state-recognized domestic partnership or
civil union.

 

(z)  “Individual Defendants” means Brook Taube, Seth Taube, Jeff Tonkel, Mark
Lerdal, Karin Hirtler-Garvey, John E. Mack, and Arthur S. Ainsberg.

 

(aa) “Judgment” means the Order and Final Judgment to be entered in the Action
substantially in the form attached as Exhibit D hereto.

 

(bb) “Net Settlement Amount” means the Settlement Fund less (i) any and all
Notice and Administration Costs; (ii) any and all Taxes and Tax Expenses; and
(iii) any other fees, costs or expenses approved by the Court.

 

(cc) “Notice and Administration Costs” means fees, costs and expenses incurred
by the Settlement Administrator, or any other person in connection with
providing notice (including postage and any broker reimbursement costs) to Class
Members and administering the Settlement, including all fees, costs and expenses
incurred in connection with issuing payments to members of the Settlement Class.

 

(dd) “Party” means any one of, and “Parties” means all of, the parties to this
Stipulation, namely, Stipulating Defendants and Plaintiffs, on behalf of
themselves and the Settlement Class.

 

(ee) “Per-Share Recovery” means the per-share recovery under the Settlement,
which will be calculated by dividing the total amount of the Net Settlement
Amount by the total number of Eligible Shares held by all Eligible Class
Members.

 

(ff) “Plaintiffs’ Counsel” means the law firms of Abrams & Bayliss LLP and
Olshan Frome Wolosky LLP.

 

(gg) “Released Defendant Parties” means (i) any and all of the Stipulating
Defendants; (ii) the Stipulating Defendants’ Immediate Family members, and
respective past or present direct or indirect affiliates, associates, members,
partners, partnerships, investment funds, subsidiaries, parents, predecessors,
successors, officers, directors, employees, agents, representatives, advisors,
financial or investment advisors (including the financial advisor to the MCC
Special Committee), insurers, and attorneys (including Stipulating Defendants’
Counsel); and (iii) the legal representatives, heirs, executors, administrators,
predecessors, successors, predecessors-in-interest, successors-in- interest and
assigns of any of the foregoing.

 



7

 

 

(hh) “Released Defendants’ Claims” means all Claims that were or could have been
asserted in the Action, including, without limitation, all Claims arising out of
or relating to (i) alleged mismanagement of MCC; (ii) the Transactions
(including any actions, deliberations and negotiations relating thereto); (iii)
the MCC Merger Agreement, the Amended MCC Merger Agreement, the MDLY Merger
Agreement, and the Amended MDLY Merger Agreement (including any actions,
deliberations and negotiations relating thereto); (iv) the disclosures regarding
the Transactions; (v) the fiduciary duties or obligations of the Stipulating
Defendants in connection with the review of strategic alternatives available to
MCC; (vi) the vote or any adjournment of the vote of MCC stockholders on the MCC
Merger; and (vii) proxy solicitation efforts in connection with the votes of the
MCC stockholders on the MCC Merger. Released Defendants’ Claims shall also
include all Claims arising out of or relating to the prosecution and settlement
of the Action and all Claims that were or could have been asserted in the
Federal Action, provided, however, that the Released Defendants’ Claims shall
not include any Claims that were or could have been asserted in the Federal
Action against any of the Highland Parties. Notwithstanding the foregoing, the
Released Defendants’ Claims shall not include claims to enforce the Stipulation
or the Governance Agreement (as defined below).

 

(ii) “Released Plaintiff Parties” means (i) any and all of Plaintiffs, FrontFour
and their respective past or present direct or indirect affiliates, associates,
members, managers, partners, partnerships, investment funds, subsidiaries,
parents, predecessors, successors, officers, directors, employees, agents,
representatives, advisors, financial or investment advisors, insurers, and
attorneys (including Plaintiffs’ Counsel); (ii) the legal representatives,
heirs, executors, administrators, predecessors, successors,
predecessors-in-interest, successors-in-interest and assigns of any of the
foregoing; and (iii) all other Class Members.

 

(jj) “Released Plaintiffs’ Claims” means all Claims that were or could have been
asserted in the Action, including, without limitation, all Claims arising out of
or relating to (i) alleged mismanagement of MCC; (ii) the Transactions
(including any actions, deliberations and negotiations relating thereto); (iii)
the MCC Merger Agreement, the Amended MCC Merger Agreement, the MDLY Merger
Agreement, and the Amended MDLY Merger Agreement (including any actions,
deliberations and negotiations relating thereto); (iv) the disclosures regarding
the Transactions; (v) the fiduciary duties or obligations of the Stipulating
Defendants in connection with the review of strategic alternatives available to
MCC; (vi) the vote or any adjournment of the vote of MCC stockholders on the MCC
Merger; and (vii) proxy solicitation efforts in connection with the votes of the
MCC stockholders on the MCC Merger. Released Plaintiffs’ Claims shall also
include all Claims arising out of or relating to the prosecution and settlement
of the Federal Action. Notwithstanding the foregoing, the Released Plaintiffs’
Claims shall not include claims to enforce the Stipulation or the Governance
Agreement (as defined below).

 

(kk) “Releases” means the releases set forth in Section C of this Stipulation.

 

(ll) “Settlement” means the settlement contemplated by this Stipulation.

 

(mm) “Settlement Administrator” means the administrator retained by Plaintiffs
to oversee the administration of the Settlement and distribution of the Class
Payment.

 

(nn) “Settlement Class” means any and all record holders and beneficial owners
of MCC common stock at any time during the Settlement Class Period, together
with their successors and assigns, but excluding Stipulating Defendants, their
Immediate Family, SIC and any person, firm, trust, corporation, joint venture,
partnership, foundation or other entity related to or affiliated with any of the
Stipulating Defendants, members of their Immediate Families or SIC.

 



8

 

 

(oo) “Settlement Class Member” or “Class Member” means a member of the
Settlement Class.

 

(pp) “Settlement Class Period” means the period between and including August 9,
2018, and the later of the (i) the Closing, (ii) the consummation of any
transaction based on a Superior Proposal (as defined in the Amended MCC Merger
Agreement), and (iii) the termination of the Amended MCC Merger Agreement.

 

(qq) “Settlement Fund” means the Class Payment, plus all interest earned
thereon.

 

(rr) “Settlement Hearing” means the hearing to be held by the Court to determine
whether to certify the Settlement Class as a non-opt-out class pursuant to Court
of Chancery Rules 23(a), 23(b)(1) and 23(b)(2); whether the proposed Settlement
should be approved as fair, reasonable and adequate; whether Plaintiffs and
Plaintiffs’ Counsel have adequately represented the Class; whether any
objections to the Settlement should be overruled; whether the Action should be
dismissed with prejudice as against the Released Defendant Parties; whether a
Judgment approving the Settlement should be entered in accordance with the terms
of this Stipulation; and whether and in what amount any award of attorneys’ fees
and reimbursement of expenses should be paid to Plaintiffs’ Counsel.

 

(ss) “Stipulating Defendants’ Counsel” means the law firms of Morris, Nichols,
Arsht & Tunnel LLP; Cadwalader, Wickersham & Taft LLP; Ross Aronstam & Moritz
LLP; and Kramer Levin Naftalis & Frankel LLP.

 

(tt) “Taxes” means all federal, state and/or local taxes of any kind (including
any interest or penalties thereon) on any income earned by the Class Payment
after being deposited into the Account.

 

(uu) “Tax Expenses” means the reasonable expenses and costs in connection with
determining the amount of, and paying, any Taxes (including, without limitation,
reasonable expenses of tax attorneys and accountants), and for the preparation,
mailing, administration, and distribution costs and expenses relating to the
filing or the failure to file all necessary or advisable tax returns in
connection with any Taxes.

 



9

 

 

(vv) “Unknown Claims” means any and all Released Plaintiffs’ Claims which
Plaintiffs or any other Class Member does not know or suspect to exist in his,
her, or its favor at the time of the release of the Released Plaintiffs’ Claims
against the Released Defendant Parties, which if known by him, her or it, might
have affected his, her or its decision(s) with respect to the Settlement, and
any and all Released Defendants’ Claims which any Stipulating Defendant or any
other Released Defendant Party does not know or suspect to exist in his, her, or
its favor at the time of the release of the Released Defendants’ Claims against
the Released Plaintiff Parties, which if known by him, her, or it might have
affected his, her, or its decision(s) with respect to the Settlement. With
respect to any and all Released Plaintiffs’ Claims and Released Defendants’
Claims, the Parties stipulate and agree that upon the Effective Date, Plaintiffs
and Stipulating Defendants shall expressly waive, and each of the Class Members
shall be deemed to have, and by operation of the Judgment or Alternative
Judgment that becomes Final shall have expressly, waived, relinquished and
released any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States or other jurisdiction, or principle of
common law or foreign law, which is similar, comparable, or equivalent to Cal.
Civ. Code § 1542, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Plaintiffs and Stipulating Defendants acknowledge, and the other Class Members
by operation of law shall be deemed to have acknowledged, that they may discover
facts in addition to or different from those now known or believed to be true
with respect to the Released Plaintiffs’ Claims and the Released Defendants’
Claims, but that it is the intention of Plaintiffs and Stipulating Defendants,
and by operation of law the other Class Members, to completely, fully, finally
and forever extinguish any and all Released Plaintiffs’ Claims and Released
Defendants’ Claims, known or unknown, suspected or unsuspected, which now exist,
or heretofore existed, or may hereafter exist, and without regard to the
subsequent discovery of additional or different facts. Plaintiffs and
Stipulating Defendants acknowledge, and the other Class Members by operation of
law shall be deemed to have acknowledged, that the inclusion of “Unknown Claims”
in the definition of Released Plaintiffs’ Claims was separately bargained for
and was a key element of the Settlement.

 



10

 

 

B. Settlement Consideration

 

2.  In consideration for the full and final release, settlement and discharge of
any and all Released Plaintiffs’ Claims against the Released Defendant Parties,
and any and all Released Defendants’ Claims against the Released Plaintiff
Parties, the Parties have agreed to the following consideration:

 

Changes to MCC Board of Directors

 

3.  On April 15, 2019, David A. Lorber and Lowell W. Robinson were appointed to
the board of directors of MCC (the “MCC Board”), to the classes of directors up
for election in 2021 and 2020, respectively, with Messrs. Lorber and Robinson
each being entitled to the same advancement and indemnification rights and
insurance coverage as the other members of the MCC Board. In addition, the MCC
Board added Messrs. Lorber and Robinson to MCC’s special committee of
independent directors (the “MCC Special Committee”), with Mr. Lorber serving as
Chair of the MCC Special Committee. Mr. Lorber will also serve as a member of
the nominating and corporate governance committee and the compensation committee
of the MCC Board, and Mr. Robinson will serve as a member of the audit committee
of the MCC Board.

 

Corrective Disclosures

 

4.  Stipulating Defendants and Plaintiffs shall work in good faith to agree, as
soon as reasonably practicable, upon supplemental disclosures that MCC shall
disseminate consistent with the Court’s Decision, and which will also clarify
that the echo voting of MCC stock deemed to be controlled by MCC management in
connection with the Transactions will be calculated without regard to broker
non-votes and abstentions.

 

Waiver of Standstills

 

5.  Stipulating Defendants have waived any standstill or similar agreement with
MDLY or its affiliates that would otherwise still be in effect as of the date
hereof, such that any such agreement will not inhibit or restrict such person or
entity’s participation in MCC’s exploration of strategic alternatives.

 

Merger Agreement Amendment

 

6.  MCC has used reasonable efforts to obtain SIC’s agreement and MDLY’s consent
to the amended MCC Merger Agreement attached as Appendix 1 hereto (the “Amended
MCC Merger Agreement”).

 

11

 



 

7.  MDLY has (a) participated and cooperated in the discussions and efforts of
Defendants to amend the MDLY Merger Agreement and the MCC Merger Agreement; (b)
consented to the Amended MCC Merger Agreement, when presented to MDLY by SIC and
MCC; and (c) agreed to the amended MDLY Merger Agreement attached as Appendix 2
hereto (the “Amended MDLY Merger Agreement”).

 

8.  Subject to obtaining the agreement of SIC to enter into the Amended MCC
Merger Agreement and the Amended MDLY Merger Agreement: (i) MCC and SIC shall
enter into the Amended MCC Merger Agreement, and, (ii) concurrently with the
execution of the Amended MCC Merger Agreement, MDLY, SIC and Merger Sub shall
enter into the Amended MDLY Merger Agreement.

 

9.  Stipulating Defendants and Plaintiffs shall submit this Stipulation and all
documents executed in connection with the settlement of the Action to the SEC
and shall exercise reasonable efforts to secure SEC exemptive relief to permit
the implementation of the Settlement and the closing of the Transactions
contemplated by the Amended MCC Merger Agreement and Amended MDLY Merger
Agreement.

 

Empowerment of MCC Special Committee

 

10. On May 8, 2019, the MCC Board adopted resolutions:

 

(a)  empowering and directing the MCC Special Committee to retain at MCC’s
expense an independent investment bank of the MCC Special Committee’s choosing
(the “Go-Shop Banker”) to solicit strategic alternatives for MCC upon either the
amendment or waiver of the MCC Merger Agreement, or the termination of the MCC
Merger Agreement, which strategic alternatives could, at the discretion of the
MCC Special Committee, be recommended to the MCC Board for approval or rejection
thereof.

 

(b)  empowering and directing the MCC Special Committee and its advisors to
conduct a “Go-Shop” process whereby they will, upon either the amendment or
waiver of the MCC Merger Agreement, or termination of the MCC Merger Agreement,
solicit the making, submission and announcement of, and encourage, facilitate
and assist, any proposal or inquiry that constitutes, or is reasonably expected
to lead to, an alternative proposal, which alternative proposal could, at the
discretion of the MCC Special Committee, be recommended to the MCC Board for
approval or rejection thereof.

 

(c)  authorizing the MCC Special Committee, upon either the amendment or waiver
of the MCC Merger Agreement, or termination of the MCC Merger Agreement, in its
discretion, subject to the entry into, and in accordance with a confidentiality
agreement, to furnish to any person (and its representatives and financing
sources subject to the terms and obligations of such confidentiality agreement
applicable to such person) any non-public information relating to MCC or afford
to any such person (and such representatives and financing sources) access to
the business, properties, assets, books, records and other nonpublic
information, and to any personnel, of MCC, in any such case with the intent to
induce the making, submission and announcement of, and to encourage, facilitate
and assist, any proposal or inquiry that constitutes, or is reasonably expected
to lead to, an alternative proposal or any inquiries or the making of any
proposal that would reasonably be expected to lead to an alternative proposal,
which alternative proposal could, at the discretion of the MCC Special
Committee, be recommended to the MCC Board for approval or rejection thereof.

 



12

 

 

11.  Neither the members of the MCC Special Committee nor their advisors shall
disclose the identity of the participants in the Go-Shop process or the nature
or amount of any proposals submitted by those participants to the other MCC
directors or anyone else until the MCC Special Committee has reached a final
decision on the results of the Go-Shop and presents its findings to the MCC
Board, unless required by the Amended MCC Merger Agreement or the MCC Special
Committee determines in its discretion that (A) disclosing such information
prior to that time is consistent with its members’ fiduciary duties, or (B)
disclosing such information to the management of MCC and MCC’s advisors is
reasonably necessary or advisable in order to conduct the Go-Shop process in an
effective, orderly and timely manner (including, but not limited to, the due
diligence process to be conducted by participants).

 

Governance Agreement

 

12.  Plaintiffs and MCC shall enter into the Governance Agreement attached
hereto as Appendix 3 (the “Governance Agreement”).

 

Establishment of Settlement Fund

 

13.  In the event that the Closing occurs, the Parties agree that the Settlement
Fund will be established as set forth herein. For the avoidance of doubt, the
Settlement Fund will not be created if the Closing does not occur for any
reason, including if MCC, SIC or MDLY determines to terminate the MCC Merger
Agreement or the MDLY Merger Agreement prior to the Closing for any reason
whatsoever, including without limitation in order for MCC to enter into an
agreement with respect to a Superior Proposal (as defined in the Amended MCC
Merger Agreement).

 

14.  At or prior to the Closing, Defendants (except for MDLY), shall cause the
Cash Component of the Class Payment to be deposited into an escrow account in
accordance with the terms of the Amended MCC Merger Agreement. Immediately
following the Closing, Defendants (except for MDLY) shall deposit, or cause to
be deposited, the Cash Component and the Stock Component of the Class Payment
into the Account. For the avoidance of doubt, in no event shall MDLY be
responsible for the payment of any portion of the Class Payment.

 



13

 

 

15.  Prior to distribution to Eligible Class Members, the Class Payment shall be
used to pay the following costs and expenses, with the remaining funds
constituting the “Net Settlement Amount”: (i) any and all Notice and
Administration Costs, (ii) any and all Taxes and Tax Expenses, and (iii) any
other fees, costs or expenses approved by the Court; provided, however, that
Plaintiffs’

 

Counsel shall not receive any funds as part of any Taxes, Tax Expenses, or
Notice and Administration Costs.

 

Distribution of Net Settlement Amount

 

16.  Plaintiffs shall retain a Settlement Administrator to oversee the
administration of the Settlement Fund and distribution of the Net Settlement
Amount. Within five (5) business days of the Closing, the Stipulating Defendants
(except for MDLY) shall provide or cause to be provided to the Settlement
Administrator and Plaintiffs’ Counsel, at no cost to the Settlement Fund,
Plaintiffs, Plaintiffs’ counsel, or the Settlement Administrator, the following
information: (a) the stockholder register from MCC’s transfer agent, which
listing shall include the names and mailing addresses for all Eligible
Registered Owners and the number of Eligible Shares held by such Eligible
Registered Owners; and (b) the names and mailing addresses for each of the
Excluded Stockholders and the number of Excluded Shares held by such Excluded
Stockholders, and the account information (including financial institution and
account numbers where the Excluded Shares were held) for such Excluded
Stockholders. In addition to the foregoing, Plaintiffs’ Counsel may request from
Stipulating Defendants (except for MDLY) any additional information as may be
required to distribute the Net Settlement Amount to Eligible Class Members and
to ensure that the Net Settlement Amount is paid only to Eligible Class Members
and not to Excluded Stockholders.

 

17.  The Stipulating Defendants (except for MDLY) will also obtain from DTC and
its nominee, Cede, the DTC Records. The DTC Records shall include, without
limitation, an allocation or “chill” report generated by DTC in anticipation of
the Transactions to facilitate the allocation of the Merger Consideration to
stockholders. Plaintiffs’ Counsel will use any information obtained from DTC
solely for the purpose of administering the Settlement as set forth in this
Stipulation, and not for any other purpose, and will not disclose any
information obtained from DTC to any other party except as necessary to
administer the Settlement or as required by law. Information to be provided to
DTC in connection with the distribution of the Net Settlement Amount includes,
without limitation, the Notice and “suppression letters” from DTC Participants
concerning the Excluded Shares, instructing DTC to withhold payment on those
Excluded Shares and containing other terms as DTC may reasonably require.

 



14

 

 

18.  The Net Settlement Amount shall be distributed from the Account by the
Settlement Administrator to Eligible Class Members on a pro rata basis equal to
the product of (a) the number of Eligible Shares held by each Eligible Class
Member and (b) the Per-Share Recovery under the Settlement, as promptly as
practicable after all of the following conditions are satisfied: (i) the Class
Payment has been deposited into the Account following the Closing, (ii) the
Court of Chancery has entered the Judgment substantially in the form attached
hereto as Exhibit D, or entered an Alternative Judgment dismissing the Action
with prejudice and providing for the Releases and none of the Parties elects to
terminate the Settlement; (iii) the Judgment or Alternative Judgment, as the
case may be, has become Final; and (iv) on notice to Stipulating Defendants’
Counsel, Plaintiffs’ Counsel have applied for, and the Court of Chancery has
entered, the Class Distribution Order. Through the Settlement and this
Stipulation, the Parties are not intending to create appraisal rights in
connection with the Transactions, and the Parties agree to use their best
efforts to obtain an order from the Court of Chancery confirming that the
distribution of the Net Settlement Amount to Eligible Class Members will not
give rise to appraisal rights in connection with the Transactions.

 

  19. With respect to MCC common stock held of record by Cede, the Settlement
Administrator will cause that portion of the Net Settlement Amount to be
allocated to Eligible Beneficial Owners who held their shares through DTC
Participants to be paid to DTC. DTC shall then distribute that portion of the
Net Settlement Amount among the DTC Participants by paying each the Per-Share
Recovery times its respective Closing Security Position, using the same
mechanism that DTC used to distribute the Merger Consideration and subject to
payment suppression instructions with respect to Excluded Shares. The DTC
Participants and their respective customers, including any intermediaries, shall
then ensure pro rata payment to each Eligible Beneficial Owner in accordance
with each Eligible Beneficial Owner’s Closing Beneficial Ownership Position.

 

20.  With respect to MCC common stock held of record as of the Closing other
than by Cede, as nominee for DTC (a “Closing Non-Cede Record Position”), the
payment with respect to each such Closing Non-Cede Record Position shall be made
by the Settlement Administrator from the Net Settlement Amount directly to the
record owner of each Closing Non-Cede Record Position in an amount equal to the
Per-Share Recovery times the number of shares of MCC common stock comprising
such Closing Non-Cede Record Position.

 

21.  For the avoidance of doubt, to the extent that any record owner, any DTC
Participants, or their respective customers, including any intermediaries, took
or permitted actions that had the effect of increasing the number of shares of
MCC common stock entitled to payment of the Merger Consideration, whether
through permitted naked short-selling or the cash settlement of short positions
or through any other means (“Increased Merger Consideration Entitlements”), such
record owner, DTC Participants, or their respective customer (including
intermediaries) shall be responsible for paying to the ultimate beneficial
owners of such Increased Merger Consideration Entitlements an amount equal to
the Per- Share Recovery times the number of the Increased Merger Consideration
Entitlements.

 



15

 

 

22.  For the avoidance of doubt, a person or entity who acquired shares of MCC
common stock on or before the Closing but had not settled those shares at
Closing (“Non-Settled Shares”) shall be treated as an Eligible Beneficial Owner
with respect to those Non-Settled Shares (except for the Excluded Shares), and a
person who sold those Non-Settled Shares on or before the Closing shall not be
treated as an Eligible Beneficial Owner with respect to those Non-Settled
Shares.

 

23.  Payment from the Net Settlement Amount made pursuant to and in the manner
set forth above shall be deemed conclusive of compliance with this Stipulation.

 

24.  The Stipulating Defendants and any other Excluded Stockholder shall not
have any right to receive any part of the Settlement Fund for his, her or its
own account(s) (i.e., accounts for which he, she or it is a beneficial owner,
holds a proprietary interest or controls), or any additional amount based on any
claim relating to the fact that Settlement proceeds are being received by any
other stockholder, in each case under any theory, including but not limited to
contract, application of statutory or judicial law, or equity.

 

25.  In the event that any payment from the Net Settlement Amount is
undeliverable or in the event a check is not cashed by the stale date (i.e.,
more than six months from the check’s issue date), the DTC Participants or the
holder of a Closing Non-Cede Record Position shall follow their respective
policies with respect to further attempted distribution or escheatment.

 

26.  The Parties agree that the Settlement Fund is intended to be a Qualified
Settlement Fund within the meaning of Treasury Regulation §1.468B-1 and that
Plaintiffs’ Counsel, as administrators of the Settlement Fund within the meaning
of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible for filing
or causing to be filed all informational and other tax returns as may be
necessary or appropriate (including, without limitation, the returns described
in Treasury Regulation § 1.468B-2(k)) for the Settlement Fund. Stipulating
Defendants shall provide the statement described in Treasury Regulation §
1.468B-3(e) to Plaintiffs’ Counsel within the time period required thereunder.
Plaintiffs’ Counsel, as administrators of the Settlement Fund within the meaning
of Treasury Regulation § 1.468B-2(k)(3), shall timely make such elections as are
necessary or advisable to carry out this paragraph, including, as necessary,
making a “relation back election,” as described in Treasury Regulation §
1.468B-1(j), to cause the Qualified Settlement Fund to come into existence at
the earliest allowable date, and shall take or cause to be taken all actions as
may be necessary or appropriate in connection therewith.

 



16

 

 

27.  All Taxes and Tax Expenses shall be paid out of the Settlement Fund, and
shall be timely paid by Plaintiffs’ Counsel without further order of the Court.
Any tax returns prepared for the Settlement Fund (as well as the election set
forth therein) shall be consistent with the previous paragraph and in all events
shall reflect that all Taxes on the income earned by the Class Payment shall be
paid out of the Settlement Fund, as provided herein. Stipulating Defendants
shall not be liable for any Taxes, Tax Expenses, or income taxes owed by any
Class Member.

 

28.  The Settlement is not a claims-made settlement. Upon the occurrence of the
Effective Date, no Defendant or any other person or entity who or which paid any
portion of the Class Payment shall have any right to the return of the Class
Payment or any portion thereof for any reason whatsoever, including without
limitation the inability to locate Class Members or the failure of Eligible
Class Members to deposit settlement funds distributed by the Settlement
Administrator.

 

29.  No person or entity shall have any claim against any of the Released
Defendant Parties or the Settlement Administrator arising from distributions
from the Settlement Fund made substantially in accordance with this Stipulation
or any order of the Court. The Released Defendant Parties shall have no
liability whatsoever for the investment of the Class Payment or Settlement Fund,
notice to the Settlement Class, the administration of the Settlement Fund, the
calculation of any distribution from the Settlement Fund, or the nonperformance
of the Settlement Administrator, nor shall they have any liability whatsoever
for the payment or withholding of Taxes (including interest and penalties) owed
by the Class Payment or any losses incurred in connection therewith.

 

  C. Scope of the Settlement

 

30.  Upon the entry of the Judgment, or upon the entry of an Alternative
Judgment if none of the Parties elects to terminate this Stipulation, the Action
shall be dismissed with prejudice, on the merits and without costs.

 

31.  Upon the Effective Date, Plaintiffs and all Class Members, on behalf of
themselves, their legal representatives, heirs, executors, administrators,
estates, predecessors, successors, predecessors-in-interest,
successors-in-interest and assigns, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them, shall thereupon
fully, finally and forever, release, settle and discharge the Released Defendant
Parties from and with respect to every one of the Released Plaintiffs’ Claims,
and shall thereupon be forever barred and enjoined from commencing, instituting
or prosecuting any Released Plaintiffs’ Claims against any of the Released
Defendant Parties.

 



17

 

 

32.  Upon the Effective Date, each of the Stipulating Defendants, on behalf of
themselves, their legal representatives, heirs, executors, administrators,
estates, predecessors, successors, predecessors-in-interest,
successors-in-interest and assigns, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them, shall thereupon
fully, finally and forever, release, settle and discharge the Released Plaintiff
Parties from and with respect to every one of the Released Defendants’ Claims,
and shall thereupon be forever barred and enjoined from commencing, instituting
or prosecuting any of the Released Defendants’ Claims against any of the
Released Plaintiff Parties.

 

D. Class Certification

 

33.  For purposes of settlement only, the Parties agree that the Court shall
certify a non-opt-out class, pursuant to Court of Chancery Rules 23(b)(1) and
(b)(2), consisting of the Settlement Class Members. In the event that this
Stipulation is terminated pursuant to its terms, is not approved in all material
respects by the Court, Stipulating Defendants withdraw from the Settlement
pursuant to the terms hereof, the Settlement does not become Final for any
reason, or any judgment or order entered pursuant hereto is reversed, vacated,
or modified in any material respect by the Court or any other court, the
certification of the Class shall, except as provided in Section J hereof, be
deemed vacated, the Action shall proceed as though the Class had never been
certified, and no reference to the certification of the Class, or to the
Stipulation or its exhibits, shall be made by the Parties for any purpose,
except as expressly authorized by the terms of this Stipulation. If any of the
foregoing events occur, Stipulating Defendants reserve any and all rights to
oppose certification of any plaintiff class in any proceeding (including, but
not limited to, any proceedings in the Action).

 

E. Class Notice and Court Approval

 

34.  As soon as practicable after execution of the Amended MCC Merger Agreement
and the Amended MDLY Merger Agreement, the Parties shall jointly apply to the
Court for entry of an Order in the form attached hereto as Exhibit A (the
“Scheduling Order”), providing for, among other things: (a) the dissemination of
the Notice of Pendency and Proposed Settlement of Class Action (the “Notice”),
substantially in the form attached hereto as Exhibit B; (b) the publication of
the Summary Notice of Pendency and Proposed Settlement of Class Action (the
“Summary Notice”), substantially in the form attached hereto as Exhibit C; and
(c) the scheduling of the Settlement Hearing. The Parties agree to take all
reasonable and appropriate steps to seek and obtain entry of the Scheduling
Order. At the Settlement Hearing, the Parties shall jointly request that the
Judgment be entered.

 



18

 

 

35. Within five (5) business days of the date of entry of the Scheduling Order,
Stipulating Defendants shall provide or cause to be provided to the Settlement
Administrator and Plaintiffs’ Counsel stockholder information from MCC’s
transfer agent as appropriate for providing notice to the Settlement Class in
the manner described in the Scheduling Order. MCC shall initially pay the costs
of providing notice of the proposed Settlement, which costs shall be reimbursed
from the Class Payment as set forth in Section B if the Class Payment is made.
Stipulating Defendants otherwise shall not be responsible for the notice to
Class Members or the claims administration process.

 

F. Conditions of Settlement.

  

36.  This Settlement shall be subject to the following conditions, which the
Parties shall use their reasonable efforts to achieve, but each of which must
occur in order for the Settlement to be effective:

 

(a)  the execution of the Governance Agreement, Amended MCC Merger Agreement and
Amended MDLY Merger Agreement;

 

(b)  the Court enters the Scheduling Order substantially in the form attached
hereto as Exhibit A;

 

(c)  the Court enters the Judgment substantially in the form attached hereto as
Exhibit D, or the Court has entered an Alternative Judgment and none of the
Parties elects to terminate the Settlement; and

 

  (d) the Parties have complied with their obligations set forth herein.

 

G. Attorneys’ Fees and Expenses

  

37.  Plaintiffs’ Counsel will apply to the Court for a collective award of
attorneys’ fees to Plaintiffs’ Counsel which shall be no greater than the amount
set forth in the Notice attached hereto as Exhibit B (the “Fee Application”).
Plaintiffs’ Counsel also will apply to the Court for reimbursement of litigation
expenses paid or incurred by Plaintiffs’ Counsel or advanced by Plaintiffs (the
“Expense Reimbursement Application”). As of the execution of this Stipulation,
the Parties have not discussed the amount of any application by Plaintiffs’
Counsel for an award of attorneys’ fees and expenses. Stipulating Defendants
reserve all rights and all grounds to object to, oppose, consent to, or take no
position on the amount of fees and expenses sought by Plaintiffs’ Counsel in the
Fee Application and the Expense Reimbursement Application.

 

38.  Plaintiffs’ Counsel will make no other application for an award of
attorneys’ fees or expenses other than the Fee Application or the Expense
Reimbursement Application. None of Plaintiffs, nor Plaintiffs’ Counsel, shall
make, or assist any other counsel in making, any application for an award of
fees or expenses in any other jurisdiction.

 



19

 

 

39.  The Parties acknowledge and agree that any fees and expenses awarded by the
Court to Plaintiffs’ Counsel (the “Fee and Expense Award”) shall be paid by MCC
or its successor and shall not be paid out of the Class Payment or Settlement
Fund. In the event that the Fee and Expense Award is disapproved, reduced,
reversed or otherwise modified, whether on appeal, further proceedings on
remand, successful collateral attack or otherwise, then Plaintiffs’ Counsel
shall, within ten (10) business days after Plaintiffs’ Counsel receives notice
of any such disapproval, reduction, reversal or other modification, return to
MCC or its successor the difference between the attorneys’ fees and expenses
awarded by the Court in the Fee and Expense Award on the one hand, and any
attorneys’ fees and expenses ultimately and finally awarded on appeal, further
proceedings on remand or otherwise, on the other hand.

 

40.  The disposition of the Fee Application and the Expense Reimbursement
Application are not material terms of this Stipulation, and it is not a
condition of this Stipulation that such applications be granted. The Parties
acknowledge that the Fee Application and the Expense Reimbursement Application
may be considered separately from this Stipulation. Any disapproval or
modification of the Fee Application and/or the Expense Reimbursement Application
by the Court or on appeal shall not affect or delay the enforceability of this
Stipulation. Final resolution of the Fee Application and/or the Expense
Reimbursement Application shall not be a condition to the dismissal, with
prejudice, of the Action or to the effectiveness of the Releases.

 

41.  Plaintiffs’ Counsel warrant that no portion of any award of attorneys’ fees
or expenses shall be paid to any Plaintiff or any Class Member, except as
approved by the Court. Plaintiffs’ Counsel shall allocate the Fee and Expense
Award among themselves in a manner which they, in good faith, believe reflects
the contributions of such counsel to the prosecution and settlement of the
Action. Defendants and the Released Defendant Parties shall have no input into
or responsibility for the allocation by Plaintiffs’ Counsel of the Fee and
Expense Award or for the payment of any fees or expenses of Plaintiffs’ Counsel
other than the Fee and Expense Award.

 

H. Stay Pending Court Approval

  

42.  The Parties agree to maintain the stay previously entered in the Action,
and to stay and not to initiate any other proceedings other than those incident
to the Settlement itself pending the occurrence of the Effective Date. The
Parties also agree to use their reasonable efforts to seek the stay and
dismissal of, and to oppose entry of any interim or final relief in favor of any
Class Member in, any other proceedings against any of the Released Defendant
Parties which challenges the Settlement or otherwise involves, directly or
indirectly, a Released Plaintiff Claim.

 



20

 

 

I. Termination of Settlement; Effect of Termination

 

43. If (a) the Court declines to enter the Scheduling Order in any material
respect, (b) the Court declines to enter the Judgment in any material respect,
(c) the Court enters the Judgment or an Alternative Judgment but on or following
appellate review, remand, collateral attack or other proceedings the Judgment or
Alternative Judgment is modified or reversed in any material respect, (d) the
Amended MCC Merger Agreement and the Amended MDLY Merger Agreement are not
executed on or prior to July 31, 2019 and any Party elects in writing to
terminate this Stipulation, or (e) any of the other conditions of Section F
hereof are not satisfied, this Stipulation shall be canceled and terminated,
unless counsel for each of the Parties, within ten (10) business days from
receipt of such ruling or event, agrees in writing with counsel for the other
Parties to proceed with this Stipulation and the Settlement, including only with
such modifications, if any, as to which all other Parties in their sole judgment
and discretion may agree. For purposes of this paragraph, an intent to proceed
shall not be valid unless it is expressed in a signed writing. Neither a
modification nor a reversal on appeal of the amount of fees, costs and expenses
awarded by the Court to Plaintiffs’ Counsel shall be deemed a material
modification of the Judgment or this Stipulation.

 

44.  If (a) this Stipulation is disapproved, canceled or terminated pursuant to
its terms, or (b) the Settlement otherwise does not become final for any reason,
then the Class Payment deposited into the Account, less any Notice and
Administration Costs paid, incurred or due consistent with this Stipulation,
shall be refunded (pro rata as applicable) to the Stipulating Defendants (or
their insurers or successors) within ten (10) business days after such
disapproval, cancellation or termination.

 

45.  If the Effective Date does not occur, or if this Stipulation is
disapproved, canceled or terminated pursuant to its terms, or the Settlement
otherwise does not become final for any reason, all of the Parties and SIC shall
be deemed to have reverted to their respective litigation status immediately
prior to their entry into this Stipulation, and they shall proceed in all
respects as if the Stipulation had not been executed and the related orders had
not been entered, and in that event all of their respective claims and defenses
as to any issue in the Action or the Federal Action shall be preserved without
prejudice, except that Paragraph 12 of this Stipulation (under the heading
“Governance Agreement”), the Governance Agreement and Paragraph 64 of this
Stipulation shall survive the termination of this Stipulation. In the event the
Effective Date does not occur, or this Stipulation is disapproved, canceled or
terminated pursuant to its terms, or the Settlement otherwise does not become
final for any reason, Defendants reserve the right to pursue the Federal Action
or to oppose certification of any plaintiff class in any future proceedings
(including, but not limited to, in any proceedings in the Action).

 



21

 

 

J. Miscellaneous Provisions

 

46.  All of the Exhibits attached hereto are material and integral parts hereof
and shall be incorporated by reference as though fully set forth herein.

 

47.  This Stipulation may not be amended or modified, nor may any of its
provisions be waived, except by a written instrument signed by counsel for all
Parties or their successors-in-interest.

 

48.  The headings herein are used for the purpose of convenience only and are
not meant to have legal effect.

 

49.  Plaintiffs, on behalf of themselves and the Settlement Class, and
Stipulating Defendants, on behalf of themselves and the other Released Defendant
Parties, agree not to assert, whether or not for attribution, that the Action
was brought or prosecuted by Plaintiffs or defended by Defendants in bad faith
or without a reasonable basis. Plaintiffs, on behalf of themselves and the
Settlement Class, and Stipulating Defendants, on behalf of themselves and the
other Released Defendant Parties, further agree not to assert, whether or not
for attribution, that the Federal Action was brought or prosecuted by MCC or
defended by Plaintiffs, in bad faith or without a reasonable basis. The Parties
represent and agree that the terms of the Settlement were negotiated at arm’s
length and in good faith by the Parties, and reflect a settlement that was
reached voluntarily based upon adequate information and sufficient discovery and
after consultation with experienced legal counsel.

 

50.  Each Party denies any and all allegations of wrongdoing, fault, liability
or damage in the Action or the Federal Action. The Parties covenant and agree
that neither this Stipulation, nor the fact or any terms of the Settlement, or
any communications relating thereto, is evidence, or an admission or concession
by any Party or their counsel, Class Member, or any other Released Defendant
Party or Released Plaintiff Party, of any fault, liability or wrongdoing
whatsoever, as to any facts or claims alleged or asserted in the Action or the
Federal Action, or any other actions or proceedings, or as to the validity or
merit of any of the claims or defenses alleged or asserted in any such action or
proceeding. This Stipulation is not a finding or evidence of the validity or
invalidity of any claims or defenses in the Action or the Federal Action, any
wrongdoing by any Party, Class Member or other Released Defendant Party or
Released Plaintiff Party, or any damages or injury to any Party, Class Member or
other Released Defendant Party or Released Plaintiff Party. Neither this
Stipulation, nor any of the terms and provisions of this Stipulation, nor any of
the negotiations or proceedings in connection therewith, nor any of the
documents or statements referred to herein or therein, nor the Settlement, nor
the fact of the Settlement, nor the Settlement proceedings, nor any statements
in connection therewith, (a) shall (i) be argued to be, used or construed as,
offered or received in evidence as, or otherwise constitute an admission,
concession, presumption, proof, evidence, or a finding of any liability, fault,
wrongdoing, injury or damages, or of any wrongful conduct, acts or omissions on
the part of any of the Released Defendant Parties or Released Plaintiff Parties,
or of any infirmity of any defense, or of any damage to Plaintiffs or any other
Class Member, or (ii) otherwise be used to create or give rise to any inference
or presumption against any of the Released Defendant Parties or Released
Plaintiff Parties concerning any fact or any purported liability, fault, or
wrongdoing of the Released Defendant Parties or Released Plaintiff Parties or
any injury or damages to any person or entity, or (b) shall otherwise be
admissible, referred to or used in any proceeding of any nature, for any purpose
whatsoever; provided, however, that (i) the Stipulation and/or Judgment or
Alternative Judgment may be introduced in any proceeding, whether in the Court
or otherwise, as may be necessary to argue and establish that the Stipulation
and/or Judgment or Alternative Judgment has res judicata, collateral estoppel or
other issue or claim preclusion effect or to otherwise consummate or enforce the
Settlement and/or Judgment or Alternative Judgment or to secure any insurance
rights or proceeds of any of the Released Defendant Parties or Released
Plaintiff Parties, and (ii) the foregoing shall not prohibit any Party from
making any statement or disclosure required under the federal securities laws or
other applicable laws (including to comply with any subpoena or other legal
process from any governmental or regulatory authority with competent
jurisdiction over the relevant Party) or stock exchange regulations.

 



22

 

 

51.  The consummation of the Settlement as embodied in this Stipulation shall be
under the authority of the Court, and the Court shall retain jurisdiction for
the purpose of entering orders regarding an award of attorneys’ fees and
expenses to Plaintiffs’ Counsel and enforcing the terms of this Stipulation.

 

52.  To the extent permitted by law, all agreements made and orders entered
during the course of the Action relating to the confidentiality of documents or
information shall survive this Stipulation.

 

53.  The waiver by any Party of any breach of this Stipulation by any other
Party shall not be deemed a waiver of any other prior or subsequent breach of
any provision of this Stipulation by any other Party.

 

54.  The Parties acknowledge and agree that (i) any breach of this Stipulation
will result in immediate and irreparable injury for which there is no adequate
remedy available at law; and (ii) in addition to any other remedies available,
specific performance and injunctive relief are appropriate remedies to compel
performance of this Stipulation.

 

55.  This Stipulation and the Governance Agreement, together with the exhibits
and appendices hereto and the schedules thereto, contain the entire agreement
and understanding of the Parties with respect to the subject matter hereof and
thereof and supersede any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, among the
Parties, or any of them, with respect to the subject matter hereof and thereof.
A breach of Section 2, Section 3 or Section 5 of the Governance Agreement by any
Party shall also constitute a breach of this Stipulation. No representations,
warranties or inducements have been made to or relied upon by any Party
concerning this Stipulation or its Exhibits or Appendices, other than the
representations, warranties and covenants expressly set forth in such documents.

 

56.  This Stipulation may be executed in one or more counterparts, including by
facsimile and electronic mail.

 

57.  The Parties and their respective counsel of record agree that they will use
their best efforts to obtain all necessary approvals of the Court required by
this Stipulation (including, but not limited to, using their reasonable efforts
to resolve any objections raised to the Settlement).

 

58.  Plaintiffs’ Counsel and Stipulating Defendants’ Counsel agree to cooperate
fully with one another and use reasonable efforts in seeking Court approval of
the Scheduling Order, this Stipulation, and the Settlement, and to promptly
agree upon and execute all such other documentation as may be reasonably
required to obtain final approval by the Court of the Settlement.

 

59. Plaintiffs and Plaintiffs’ Counsel represent and warrant that Plaintiffs are
members of the Settlement Class and that none of Plaintiffs’ claims or causes of
action referred to in this Stipulation has been assigned, encumbered, or
otherwise transferred in any manner in whole or in part.

 



23

 

 

60.  Each counsel signing this Stipulation represents and warrants that such
counsel has been duly empowered and authorized to sign this Stipulation on
behalf of his or her clients.

 

61.  This Stipulation shall not be construed more strictly against one Party
than another merely by virtue of the fact that it, or any part of it, may have
been prepared by counsel for one of the Parties, it being recognized that it is
the result of arm’s length negotiations between and among the Parties, and all
Parties have contributed substantially and materially to the preparation of this
Stipulation.

 

62.  Should any part of this Stipulation be rendered or declared invalid by a
court of competent jurisdiction, such invalidation of such part or portion of
this Stipulation should not invalidate the remaining portions thereof, and they
shall remain in full force and effect.

 

63.  This Stipulation is and shall be binding upon and shall inure to the
benefit of the Released Defendant Parties and the Released Plaintiff Parties
(including the Class Members) and the respective legal representatives, heirs,
executors, administrators, transferees, successors and assigns of all such
foregoing persons and entities and upon any corporation, partnership, or other
entity into or with which any Party may merge, consolidate or reorganize.

 

64.  This Stipulation, the Settlement, and any and all disputes arising out of
or relating in any way to this Stipulation or Settlement, whether in contract,
tort or otherwise, shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of law principles.
Any action or proceeding arising out of or relating in any way to this
Stipulation or the Settlement, or to enforce any of the terms of the Stipulation
or Settlement, shall (i) be brought, heard and determined exclusively in the
Court, which shall retain jurisdiction over the Parties and all such disputes
(provided that, in the event that subject matter jurisdiction is unavailable in
the Court, then any such action or proceeding shall be brought, heard and
determined exclusively in any other state or federal court sitting in
Wilmington, Delaware), and (ii) shall not be litigated or otherwise pursued in
any forum or venue other than the Court (or, if subject matter jurisdiction is
unavailable in the Court, then in any forum or venue other than any other state
or federal court sitting in Wilmington, Delaware). Each Party hereto (1) 
consents to personal jurisdiction in any such action (but in no other action)
brought in this Court; (2) consents to service of process by registered mail
upon such Party and/or such Party’s counsel; and (3) waives any objection to
venue in this Court and any claim that Delaware or this Court is an inconvenient
forum.

 

65. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY  CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LEGAL ACTION ARISING OUT OF THIS AGREEMENT. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (A)  NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH.

 



24

 

  



ABRAMS & BAYLISS LLP

  

/s/ A. Thompson Bayliss                              

A. Thompson Bayliss (#4379)

Daniel J. McBride (#6305)

20 Montchanin Road, Suite 200

Wilmington, Delaware 19807

(302) 778-1000

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

  

                                                       



William M. Lafferty (#2755)

John P. DiTomo (#4850)

Daniel T. Menken (#6309)

Aubrey J. Morin (#6568)

1201 N. Market Street

Wilmington, DE 19801

(302) 658-9200

Counsel for Plaintiffs FrontFour Capital Group LLC and FrontFour Master Fund,
Ltd.   Counsel for Defendants Brook Taube, Seth Taube, Jejf Tonkel, Medley
Management Inc., MCC Advisors LLC, Medley Group LLC, Medley LLC, and Medley
Capital Corporation       OF COUNSEL   OF COUNSEL      

 Lori Marks-Esterman

Adrienne M. Ward

Nicholas S. Hirst

OLSHAN FROME WOLOSKY LLP

1325 Avenue of the Americas

New York, NY 10019

(212) 451-2300

 

Jason Halper

Nathan Bull

Adam Magid

Matthew Karlan

CADWALADER, WICKERSHAM &

TAFTLLP

200 Liberty Street

New York, New York 10281

(212) 504-6300 

 

Counsel for Defendants Brook Taube,

Seth Taube, Jejf Tonkel, Medley Management Inc., MCC Advisors LLC, Medley Group
LLC, and Medley LLC

  



25

 

 



ABRAMS & BAYLISS LLP

  

/s/ A. Thompson Bayliss                                   

A. Thompson Bayliss (#4379)

Daniel J. McBride (#6305)

20 Montchanin Road, Suite 200

Wilmington, Delaware 19807

(302) 778-1000

Counsel for Plaintiffs FrontFour

Capital Group LLC and FrontFour

Master Fund, Ltd.

 

OF COUNSEL

 

Lori Marks-Esterman

Adrienne M. Ward

Nicholas S. Hirst

OLSHAN FROME WOLOSKY LLP

1325 Avenue of the Americas

New York, NY 10019

(212) 451-2300

 

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

  

/s/ John P. DiTomo                                        

William M. Lafferty (#2755)

John P. DiTomo (#4850)

Daniel T. Menken (#6309)

Aubrey J. Morin (#6568)

1201 N. Market Street

Wilmington, DE 19801

(302) 658-9200

Counsel for Defendants Brook Taube, Seth Taube, Jeff Tonkel, Medley Management
Inc., MCC Advisors LLC, Medley Group LLC, Medley LLC, and Medley Capital
Corporation

 

OF COUNSEL

 

Jason Halper

Nathan Bull

Adam Magid

Matthew Karlan

CADWALADER, WICKERSHAM & TAFT LLP

200 Liberty Street

New York, New York 10281

(212) 504-6300

Counsel for Defendants Brook Taube, Seth Taube, Jeff Tonkel, Medley Management
Inc., MCC Advisors LLC, Medley Group LLC, and Medley LLC

  

ROSS ARONSTAM & MORITZ LLP

  

/s/ Garrett B. Moritz                                             

Garrett B. Moritz (#5646)

Eric D. Selden (#4911)

S. Michael Sirkin (#5389)

100 South West Drive, Suite 400

Wilmington, DE 19801

(302) 576-1600

Counsel for Defendants Mark Lerdal, Karin Hirtler-Garvey, John Mack, and Arthur
S. Ainsberg

 

OF COUNSEL

 

Alan R. Friedman

Samantha V. Ettari

Jared I. Heller

KRAMER LEVIN NAFTALIS & FRANKEL LLP

1177 Avenue of the Americas

New York, New York 10036

(212) 715-9100

  



26

 

  

EXHIBIT A

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

IN RE MEDLEY CAPITAL CORPORATION STOCKHOLDER LITIGATION

)

)

)

)

)

 

 

CONS. C.A. No. 2019-0100-KSJM



  

SCHEDULING ORDER

 

Certain of the parties to the above-captioned action (the “Action”), having
applied pursuant to Delaware Court of Chancery Rule 23(e) for an order approving
the settlement of the Action in accordance with the Stipulation and Agreement of
Compromise and Settlement entered into by those parties on July 29, 2019 (the
“Stipulation”), and for dismissal of the Action on the merits with prejudice
upon the terms and conditions set forth in the Stipulation (the “Settlement”);
the Stipulation contemplating certification by this Court of a Settlement Class
in the Action; and the Court having read and considered the Stipulation and
accompanying documents; and all parties having consented to the entry of this
Order,

 

NOW, THEREFORE, this               day of                         _, 2019, upon
application of the parties, IT IS HEREBY ORDERED that:

 

1.  Except for terms defined herein, the Court adopts and incorporates the
definitions in the Stipulation for purposes of this Order.

 

2.  For purposes of settlement only, the Action shall be maintained as a
non-opt-out class action under Court of Chancery Rules 23(a) and 23(b)(1) and
(b)(2) on behalf of the following class (the “Settlement Class”):

 

Any and all record holders and beneficial owners of MCC common stock at any time
during the Settlement Class Period, together with their successors and assigns,
but excluding Stipulating Defendants, their Immediate Family, SIC and any
person, firm, trust, corporation, joint venture, partnership, foundation or
other entity related to or affiliated with any of the Stipulating Defendants,
members of their Immediate Families or SIC. “Settlement Class Period” means the
period between and including August 9, 2018, and the later of the (i) the
Closing, (ii) the consummation of any transaction based on a Superior Proposal
(as defined in the Amended MCC Merger Agreement), and (iii) the termination of
the Amended MCC Merger Agreement.

 



27

 

 

3.  The Court preliminarily appoints Plaintiffs as class representatives for the
Settlement Class. The Court preliminarily appoints Plaintiffs’ Counsel as
counsel for the Settlement Class.

 

4. A hearing (the “Settlement Hearing”) will be held on                        ,
2019, at      :            .m., in the Court of Chancery, New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware, 19801, to: (a)
determine whether to certify the Settlement Class as a non- opt-out class
pursuant to Court of Chancery Rule 23(a), 23(b)(1) and 23(b)(2); (b) determine
whether the Court should approve the Settlement as fair, reasonable and
adequate; (c) determine whether Plaintiffs and Plaintiffs’ Counsel have
adequately represented the interests of the Settlement Class in the Action; (d)
determine whether final judgment should be entered dismissing the Action and the
Released Plaintiffs’ Claims as to the Released Defendant Parties with prejudice
as against Plaintiffs and the Settlement Class, releasing the Released
Plaintiffs’ Claims, and barring and enjoining prosecution of any and all
Released Plaintiffs’ Claims (as provided in the Stipulation); (e) hear and
determine any objections to the Settlement; (f) consider the application by
Plaintiffs’ Counsel for attorneys’ fees and reimbursement of expenses; and (g)
rule on such other matters as the Court may deem appropriate.

 

5.  The Court may adjourn and reconvene the Settlement Hearing, including the
consideration of the application for attorneys’ fees, without further notice to
Class Members other than by oral announcement at the Settlement Hearing or any
adjournment thereof.

 

6.  The Court may approve the Settlement, according to the terms and conditions
of the Stipulation, as it may be modified by the parties thereto, with or
without further notice to Class Members. Further, the Court may render its final
judgment dismissing the Action and the Released Plaintiffs’ Claims with
prejudice (as provided in the Stipulation), approving releases by Plaintiffs and
the Settlement Class of claims against the Released Defendant Parties, and
ordering the payment of attorneys’ fees and expenses, all without further
notice.

 

7.  The Court approves, in form and substance, the Notice of Pendency and
Proposed Settlement of Class Action (the “Notice”) substantially in the form
attached as Exhibit B to the Stipulation, and the Summary Notice of Pendency and
Proposed Settlement of Class Action (the “Summary Notice”) substantially in the
form attached as Exhibit C to the Stipulation. The Court finds that the mailing
of the Notice in substantially the manner set forth in paragraph 8 of this Order
and the publication of the Summary Notice in substantially the manner set forth
in paragraph 9 of this Order constitute the best notice practicable under the
circumstances to all persons entitled to such notice of the Settlement Hearing
and the proposed Settlement, and meets the requirements of Court of Chancery
Rule 23 and of due process.

 

8.  No later than thirty (30) days from the date of this Order, and at least
sixty (60) days before the Settlement Hearing, Plaintiffs’ Counsel shall cause
the Notice to be mailed by United States mail, first class, postage pre-paid, to
each person who is shown on the records of MCC, its successors in interest or
their respective transfer agents, to be a record owner of any shares of common
stock of MCC (the “Shares”) at any time between and including August 9, 2018 and
the date of the entry of this Order, at his, her or its last known address
appearing in the stock transfer records maintained by or on behalf of MCC. All
record holders in the Settlement Class who were not also the beneficial owners
of any Shares held by them of record shall be requested in the Notice to forward
the Notice to such beneficial owners of those Shares. Plaintiffs’ Counsel shall
use reasonable efforts to give notice to such beneficial owners by causing
additional copies of the Notice (a) to be made available to any record holder
who, prior to the Settlement Hearing, requests the same for distribution to
beneficial owners, or (b) to be mailed to beneficial owners whose names and
addresses are received from record owners.

 



28

 

 

9. No later than forty (40) days from the date of this Order, Plaintiffs’
Counsel shall cause the Summary Notice to be published once in Investor’s
Business Daily.

 

10.  At least twenty (20) business days prior to the Settlement Hearing, the
parties shall file any opening briefs in support of the proposed Settlement, and
Plaintiffs’ Counsel shall file their application for an award of attorneys’ fees
and expenses, including any supporting affidavits.

 

11.  At least ten (10) business days prior to the date of the Settlement
Hearing, the Defendants shall file any opposition to the application for an
award of attorneys’ fees and expenses filed by Plaintiffs’ Counsel, including
any supporting affidavits.

 

12.  At least ten (10) business days prior to the date of the Settlement
Hearing, Plaintiffs’ Counsel shall file with the Court proof of mailing of the
Notice and proof of publication of the Summary Notice.

 

13.  At least five (5) business days prior to the date of the Settlement
Hearing, Plaintiffs’ Counsel shall file any reply in support of their
application for an award of attorneys’ fees and expenses.

 

14.  At the Settlement Hearing, any Class Member who desires to do so may appear
personally or by counsel, and show cause, if any, why the Settlement Class
should not be permanently certified pursuant to Court of Chancery Rules 23(a)
and 23(b)(1) and (b)(2) as a non- opt-out settlement class; why the settlement
of the Action in accordance with and as set forth in the Stipulation should not
be approved as fair, reasonable and adequate and in the best interests of the
Settlement Class; why the Judgment should not be entered in accordance with and
as set forth in the Stipulation; or why the Court should not grant an award of
reasonable attorneys’ fees and expenses to Plaintiffs’ Counsel for their
services and actual expenses incurred in the Action; provided, however, that
unless the Court in its discretion otherwise directs, no Class Member, or any
other person, shall be entitled to contest the approval of the terms and
conditions of the Settlement or (if approved) the Judgment to be entered
thereon, or any award of fees and expenses to Plaintiffs’ Counsel, and no
papers, briefs, pleadings or other documents submitted by any Class Member or
any other person (excluding a party to the Stipulation) shall be received or
considered, except by order of the Court for good cause shown, unless, no later
than fifteen (15) business days prior to the Settlement Hearing, such person
files with the Register in Chancery, Court of Chancery, 500 North King Street,
Wilmington, DE, 19801, and serves upon the attorneys listed below: (a) a written
notice of intention to appear; (b) proof of membership in the Settlement Class;
(c)  a detailed statement of objections to any matter before the Court; and (d)
the grounds therefore or the reasons for wanting to appear and be heard, as well
as all documents or writings the Court shall be asked to consider. These
writings must also be served, on or before such filing with the Court, by hand
or overnight mail upon the following attorneys:

 

A. Thompson Bayliss

Abrams & Bayliss LLP

20 Montchanin Road, Suite 200

Wilmington, DE 19807

(302) 778-1000

 

John P. DiTomo

Morris, Nichols, Arsht & Tunnell LLP

1201 N. Market Street

Wilmington, DE 19801

(302) 658-9200

 

13.  Any person who fails to object in the manner described above shall be
deemed to have waived the right to object (including any right of appeal) and
shall be forever barred from raising such objection in this or any other action
or proceeding. Class Members who do not object need not appear at the Settlement
Hearing or take any other action to indicate their approval.

 

14.  All proceedings in the Action, other than proceedings as may be necessary
to carry out the terms and conditions of the Stipulation, shall remain stayed
and suspended until further order of this Court.

 

         

Vice Chancellor McCormick



 



29

 

 

EXHIBIT B

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

 

IN RE MEDLEY CAPITAL

CORPORATION STOCKHOLDER

LITIGATION

)



)



)



)



)

CONS. C.A. No. 2019-0100-KSJM

  

NOTICE OF PENDENCY AND PROPOSED SETTLEMENT OF CLASS ACTION

 

TO:ANY AND ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF MEDLEY CAPITAL
CORPORATION COMMON STOCK AT ANY TIME BETWEEN AND INCLUDING AUGUST 9, 2018 AND
THE PRESENT, TOGETHER WITH THEIR SUCCESSORS AND ASSIGNS, EXCEPT FOR THOSE
PERSONS AND ENTITIES EXCLUDED FROM THE SETTLEMENT CLASS DEFINED BELOW.

 

PLEASE READ ALL OF THIS NOTICE CAREFULLY. YOUR RIGHTS WILL BE AFFECTED BY THE
LEGAL PROCEEDINGS IN THIS ACTION. IF THE COURT APPROVES THE PROPOSED SETTLEMENT
DESCRIBED BELOW, YOU WILL BE FOREVER BARRED FROM CONTESTING THE FAIRNESS OF THE
PROPOSED SETTLEMENT OR PURSUING THE RELEASED PLAINTIFFS’ CLAIMS (AS DEFINED
HEREIN) AGAINST THE RELEASED DEFENDANT PARTIES (AS DEFINED HEREIN).

 

IF YOU HELD MCC COMMON STOCK FOR THE BENEFIT OF OTHERS, READ THE SECTION BELOW
ENTITLED “INSTRUCTIONS TO BROKERS AND OTHERS WHO HELD FOR THE BENEFIT OF
OTHERS.”

 

I.PURPOSE OF NOTICE

 

The purpose of this Notice is to inform you of the proposed settlement (the
“Settlement”) of the above- captioned lawsuit (the “Action”) pending in the
Court of Chancery of the State of Delaware (the “Court”). Pursuant to the
Settlement, FrontFour Capital Group LLC (“FFCG”) and FrontFour Master Fund, Ltd.
(“FFMF”) (collectively, “Plaintiffs”), on their own behalf and on behalf of the
Settlement Class, have agreed to dismiss with prejudice their claims against
Brook Taube, Seth Taube, Jeff Tonkel, Mark Lerdal, Karin Hirtler-Garvey, John E.
Mack, Arthur S. Ainsberg, Medley Management, Inc. (“MDLY”), Medley Capital
Corporation (“MCC”), MCC Advisors LLC, Medley Group LLC, and Medley LLC
(collectively, “Stipulating Defendants”), which relate to certain transactions
pursuant to which (i) MCC would merge with and into Sierra Income Corporation
(“SIC”), with SIC continuing as the surviving company in the merger, and (ii)
MDLY would merge with and into Sierra Management, Inc., a wholly owned
subsidiary of SIC (“Merger Sub”), with Merger Sub continuing as the surviving
company in the merger (collectively, the “Transactions”).

 

In consideration of the Settlement, Stipulating Defendants have agreed to amend
the previously announced Agreement and Plan of Merger, dated August 9, 2018, by
and between MCC and SIC (the “MCC Merger Agreement,” and, as amended, the
“Amended MCC Merger Agreement”), establish a settlement fund in the event that
the Closing (as defined in the Stipulation) occurs, and take other actions
described herein. Also in connection with the Settlement, Plaintiffs and MCC
have entered into a Governance Agreement dated July 29, 2019 (the “Governance
Agreement”) as set forth herein.

 



30

 

 

This Notice also informs you of the Court’s preliminary certification of the
Settlement Class for purposes of the Settlement, and notifies you of your right
to participate in a hearing to be held on [●], 2019, at the New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801 (the “Settlement
Hearing”) to determine whether the Court should approve the Settlement as fair,
reasonable and adequate and in the best interests of the Settlement Class,
whether Plaintiffs and the law firms of Abrams & Bayliss LLP and Olshan Frome
Wolosky LLP (“Plaintiffs’ Counsel”) have adequately represented the interests of
the Settlement Class in the Action, and to consider other matters, including a
request by Plaintiffs’ Counsel for an award of attorney’s fees and reimbursement
of expenses incurred in connection with the prosecution of the Action.

 

The parties have agreed for purposes of this Settlement only that the Action
shall be preliminarily maintained as a non-opt-out class action under Court of
Chancery Rules 23(a), 23(b)(1), and 23(b)(2) on behalf of a Settlement Class
consisting of:

 

Any and all record holders and beneficial owners of MCC common stock at any time
during the Settlement Class Period, together with their successors and assigns,
but excluding Stipulating Defendants, their Immediate Family, SIC and any
person, firm, trust, corporation, joint venture, partnership, foundation or
other entity related to or affiliated with any of the Stipulating Defendants,
members of their Immediate Families or SIC.

 

“Settlement Class Period” means the period between and including August 9, 2018,
and the later of the (i) the Closing, (ii) the consummation of any transaction
based on a Superior Proposal (as defined in the Amended MCC Merger Agreement),
and (iii) the termination of the Amended MCC Merger Agreement.

 

“Immediate Family” means an individual’s spouse, parents, siblings, children,
grandparents, grandchildren; the spouses of his or her parents, siblings and
children; and the parents and siblings of his or her spouse, and includes step
and adoptive relationships. In this paragraph, “spouse” shall mean a husband, a
wife, or a partner in a state-recognized domestic partnership or civil union.

 

At the Settlement Hearing, among other things, the Court will consider whether
the Settlement Class should be finally certified under Court of Chancery Rule 23
and whether Plaintiffs and Plaintiffs’ Counsel have adequately represented the
Class. Further details of the Settlement Hearing are set forth herein.

 

This Notice describes the rights you may have under the Settlement and what
steps you may, but are not required to, take in relation to the Settlement.

 

If the Court approves the Settlement, the parties to the Settlement (the
“Parties”) will ask the Court at the Settlement Hearing to enter an Order
dismissing all claims asserted in the Action with prejudice on the merits.

 

If you are a member of the Settlement Class (a “Class Member”), you will be
bound by any judgment entered in the Action whether or not you actually receive
this Notice. You may not opt out of the Class.

 

THE FOLLOWING RECITATION DOES NOT CONSTITUTE FINDINGS OF THE COURT. IT IS BASED
ON STATEMENTS OF THE PARTIES AND SHOULD NOT BE UNDERSTOOD AS AN EXPRESSION OF
ANY OPINION OF THE COURT AS TO THE MERITS OF ANY OF THE CLAIMS OR DEFENSES
RAISED BY ANY OF THE PARTIES.

 

II.BACKGROUND OF THE ACTION

 

On August 9, 2018, SIC, MCC, and MDLY issued a joint press release concerning
definitive agreements pursuant to which (i) MCC would, on the terms and subject
to the conditions set forth in the MCC Merger Agreement, merge with and into
SIC, with SIC continuing as the surviving company in the merger (the “MCC
Merger”), and (ii) MDLY would, on the terms and subject to the conditions set
forth in the Agreement and Plan of Merger, dated as of August 9, 2018, by and
between MDLY, SIC, and Merger Sub (the “MDLY Merger Agreement”), merge with and
into Merger Sub, with Merger Sub continuing as the surviving company in the
merger (the “MDLY Merger”).

 

On August 15, 2018, SIC, MCC, and MDLY filed the MCC Merger Agreement and MDLY
Merger Agreement with the U.S. Securities and Exchange Commission (“SEC”) as
exhibits to Current Reports on Form 8-K.

 

On December 21, 2018, SIC, MCC, and MDLY filed with the SEC a joint definitive
proxy statement/prospectus in connection with the Transactions (the “Definitive
Proxy Statement”).

 

On January 11, 2019, FFCG commenced an action in the Court of Chancery,
captioned FrontFour Capital Group LLC, et al. v. Medley Capital Corporation, No.
2019-0021-KSJM (Del. Ch.), seeking inspection of certain of MCC’s books and
records pursuant to 8 Del. C. § 220 in connection with the Transactions.

 



31

 

 

On January 16, 2019, Stephen Altman commenced an action in the Court of
Chancery, captioned Stephen Altman v. Medley Capital Corporation, No.
2019-0031-KSJM (Del. Ch.), seeking inspection of certain of MCC’s books and
records pursuant to 8 Del. C. § 220 in connection with the Transactions.

 

On February 5, 2019, SIC, MCC, and MDLY filed with the SEC definitive additional
solicitation materials on Schedule 14A containing certain supplemental
disclosures in connection with the Transactions (the “Proxy Supplement”).

 

On February 11, 2019, FFCG and FFMF commenced a purported stockholder class
action in the Court of Chancery, captioned FrontFour Capital Group LLC, et al.
v. Brook Taube, et al., No. 2019-0100- KSJM (Del. Ch.) (the “FrontFour Action”),
against the Stipulating Defendants and SIC (collectively, “Defendants”). On
February 12, 2019, FFCG and FFMF filed a Verified Amended Complaint for
Injunctive Relief (the “Complaint”).

 

The Complaint alleged that Brook Taube, Seth Taube, Jeff Tonkel, Mark Lerdal,
Karin Hirtler-Garvey, John E. Mack, and Arthur S. Ainsberg (the “Individual
Defendants”) breached their fiduciary duties to MCC stockholders in connection
with the Transactions. The Complaint also alleged that MDLY, SIC, MCC Advisors
LLC, Medley Group LLC, and Medley LLC aided and abetted those alleged breaches
of fiduciary duties, and it sought to enjoin the vote of MCC stockholders on the
Transactions and enforcement of certain provisions of the MCC Merger Agreement
and to compel a curative sale process and additional disclosures.

 

On March 6, 2019, MCC commenced an action in the United States District Court
for the Southern District of New York, captioned Medley Capital Corporation v.
FrontFour Capital Group LLC, et al., No. 1:19-cv-02055-LTS (S.D.N.Y.), against
FFCG, FFMF, FrontFour Capital Corporation, FrontFour Opportunity Fund, David A.
Lorber, Stephen E. Loukas, Zachary R. George (collectively, “FrontFour”), Moab
Capital Partners, LLC (“Moab”), HFR Asset Management, L.L.C. (“HFR”), and
NexPoint Advisors, L.P. (“NexPoint,” together with FrontFour, Moab, and HFR, the
“Federal Defendants”), alleging that the Federal Defendants were engaging in an
illegal solicitation of MCC’s stockholders in connection with the Transactions
in violation of federal securities laws (the “Federal Action”). MCC sought
damages and injunctive relief to prevent the Federal Defendants from continuing
their alleged illegal solicitation of MCC’s stockholders.

 

The Court held a trial on the claims in the FrontFour Action on March 6-7, 2019
and issued a Memorandum Opinion on March 11, 2019 (the “Decision”), which it
subsequently revised on March 22, 2019.

 

On March 20, 2019, Altman commenced a purported stockholder class action by
filing a complaint (the “Altman Complaint”) in the Court of Chancery, captioned
Stephen Altman v. Brook Taube, et al., No. 2019-0219-KSJM (Del. Ch.) (the
“Altman Action”), against Brook Taube, Seth Taube, Jeff Tonkel, Mark Lerdal,
Karin Hirtler-Garvey, John E. Mack, and Arthur S. Ainsberg.

 

The Altman Complaint alleged that the defendants in the Altman Action breached
their fiduciary duties to MCC stockholders in connection with the Transactions,
including by approving adjournments of the vote of the MCC stockholders on the
Transactions and issuing allegedly false and misleading disclosures regarding
the reasons for those adjournments.

 

On April 8, 2019, pursuant to a stipulation of all parties to the FrontFour
Action and the Altman Action, the Court consolidated the Altman Action with the
FrontFour Action, appointed the plaintiffs in the FrontFour Action as lead
plaintiffs in the Action, appointed counsel to the plaintiffs in the FrontFour
Action as lead plaintiffs’ counsel in the Action, and designated the Complaint
as the operative complaint in the Action.

 

Following the Court’s issuance of the Decision, the Parties engaged in
extensive, arm’s length negotiations and reached an agreement in principle to
finally and fully settle the claims against the Stipulating Defendants. The
final Settlement is memorialized in the Stipulation and Agreement of Compromise
and Settlement (the “Stipulation”) dated July 29, 2019.

 



32

 

 

III.THE BENEFITS OF THE SETTLEMENT

 

In consideration of the Settlement, the Parties have implemented or have agreed
to implement the following actions:

 

  1. Changes to MCC Board of Directors

 

On April 15, 2019, David A. Lorber and Lowell W. Robinson were appointed to the
board of directors of MCC (the “MCC Board”), to the classes of directors up for
election in 2021 and 2020, respectively, with Messrs. Lorber and Robinson each
being entitled to the same advancement and indemnification rights and insurance
coverage as the other members of the MCC Board. In addition, the MCC Board added
Messrs. Lorber and Robinson to MCC’s special committee of independent directors
(the “MCC Special Committee”), with Mr. Lorber serving as Chair of the MCC
Special Committee. Mr. Lorber also was appointed as a member of the nominating
and corporate governance committee and the compensation committee of the MCC
Board, and Mr. Robinson was appointed as a member of the audit committee of the
MCC Board.

 

  2. Corrective Disclosures

 

Stipulating Defendants and Plaintiffs shall work in good faith to agree, as soon
as reasonably practicable, upon supplemental disclosures that MCC shall
disseminate consistent with the Court’s Decision, and which will also clarify
that the echo voting of MCC stock deemed to be controlled by MCC management in
connection with the Transactions will be calculated without regard to broker
non-votes and abstentions.

 

  3. Waiver of Standstills

 

Stipulating Defendants have waived any standstill or similar agreement with MDLY
or its affiliates that would otherwise still be in effect as of the date hereof,
such that any such agreement will not inhibit or restrict such person or
entity’s participation in MCC’s exploration of strategic alternatives.

 

  4. Merger Agreement Amendment

 

MCC and SIC have entered into the Amended MCC Merger Agreement attached to the
Stipulation as Appendix 1, and, concurrently with the execution of the Amended
MCC Merger Agreement, MDLY, SIC and Merger Sub entered into the Amended MDLY
Merger Agreement attached to the Stipulation as Appendix 2.

 

Among other terms, the Amended MCC Merger Agreement provides that:

 

  ● During the period (the “Go-Shop Period”) beginning on the date of the
Amended MCC Merger Agreement and continuing until 12:01 a.m. on the 65th day
after the date of the Amended MCC Merger Agreement or, if earlier, the 60th day
after the later of (x) the date of the Amended MCC Merger Agreement or (y) the
date on which an independent investment banker selected by the MCC Special
Committee is retained by the MCC Special Committee to solicit strategic
alternatives for MCC (the “No-Shop Period Start Date”):

 

  (A) MCC and its representatives shall have the right to directly or indirectly

 

  (i) solicit, initiate, propose, cause or induce the making, submission or
announcement of, or encourage, facilitate or assist, whether publicly or
otherwise, any Competing Proposal (as defined in the Amended MCC Merger
Agreement) (or any inquiry, proposal or offer that could lead to a Competing
Proposal),

 

  (ii) subject to the entry into, and in accordance with, an Acceptable
Confidentiality Agreement (as defined in the Amended MCC Merger Agreement), the
MCC Special Committee, in its discretion, may furnish to any person (and its
representatives and financing sources subject to the terms and obligations of
such Acceptable Confidentiality Agreement applicable to such person) any
non-public information relating to MCC or afford to any such person (and such
representatives and financing sources) access to the business, properties,
assets, books, records and other nonpublic information, and to any personnel, of
MCC (provided that MCC will provide to SIC any information relating to MCC that
was not previously provided or made available to SIC prior to or concurrently
with the time it is furnished to such person, provided that MCC may omit any
information to the extent that it would reveal the identity of the person
making, or any terms or conditions of, the Competing Proposal or inquiry that
could reasonably be expected to lead to a Competing Proposal being discussed
with such person), in any such case with the intent to induce the making,
submission and announcement of, and to encourage, facilitate and assist, any
proposal or inquiry that constitutes, or is reasonably expected to lead to, a
Competing Proposal or any inquiries or the making of any proposal that would
reasonably be expected to lead to a Competing Proposal, and

 



33

 

 

  (iii) engage in, enter into, continue, maintain, or otherwise participate in,
any discussions or negotiations with any persons (and their respective
representatives, including potential financing sources) with respect to any
Competing Proposal (or inquiries, proposals or offers or other efforts that
could lead to a Competing Proposal) and cooperate with or assist or participate
in or facilitate any such inquiries, proposals, offers, discussions or
negotiations or any effort or attempt to make any Competing Proposals; and

 

  (B) the MCC Board shall have the right to make any MCC Adverse Recommendation
Change (as defined in the Amended MCC Merger Agreement).

 

  ● Any third party from whom MCC or any of their respective representatives has
received after the date of the MCC Merger Agreement and prior to the No- Shop
Period Start Date a written Competing Proposal (inclusive of any amendment or
modification thereto, if delivered prior to the No-Shop Period Start Date) that
the MCC Special Committee determines in good faith (such determination to be
made no later than the No Shop Period Start Date), after consultation with
outside legal counsel and its financial advisors, constitutes or could
reasonably be expected to lead to a Superior Proposal (as defined in the Amended
MCC Merger Agreement) shall be considered an Excluded Party (as defined in the
Amended MCC Merger Agreement) and shall benefit from the go-shop provisions set
forth in the Amended MCC Merger Agreement; provided that any such third party
shall cease to be an Excluded Party upon the earlier of (a) 11:59 p.m. (Eastern
Time) on the 14th day following the No-Shop Period Start Date and (b) such time
as such Third Party finally withdraws its Competing Proposal(s); provided,
further, that any amendment, supplement or modification to a Competing Proposal
shall not constitute withdrawal of a Competing Proposal.

 

  ● In the event that the Amended MCC Merger Agreement is terminated during the
Go-Shop Period or prior to the 14th day following the No-Shop Period Start Date
because the MCC Special Committee has made a recommendation change resulting
from a Superior Proposal by an Excluded Party, MCC will not be obliged to pay a
Termination Fee as defined in the Amended MCC Merger Agreement.

 



34

 

 

  5. Governance Agreement

 

Plaintiffs and MCC have entered into the Governance Agreement attached to the
Stipulation as Appendix 3.

 

  6. Establishment of Settlement Fund

 

In the event that the Closing occurs, the Parties agree that the Class Payment
(as defined below) plus all interest earned thereon (collectively, the
“Settlement Fund”) will be established as set forth in the Stipulation. For the
avoidance of doubt, the Settlement Fund will not be created if the Closing does
not occur for any reason, including if MCC, SIC or MDLY determines to terminate
the MCC Merger Agreement or the MDLY Merger Agreement prior to the Closing for
any reason whatsoever, including without limitation in order for MCC to enter
into an agreement with respect to a Superior Proposal (as defined in the Amended
MCC Merger Agreement).

 

At or prior to the Closing, Defendants (except for MDLY) shall cause $17,000,000
in cash (the “Cash Component”) to be deposited into an escrow account in
accordance with the terms of the Amended MCC Merger Agreement. Immediately
following the Closing, Defendants (except for MDLY) shall deposit, or cause to
be deposited, the Cash Component and a total of $30,000,000 in Combined Company
Common Stock, the number of shares of which is to be calculated using the pro
forma net asset value reported in the proxy supplement disclosing the Amended
MCC Merger Agreement (the “Stock Component,” and collectively, the “Class
Payment”), into an interest-bearing account controlled by Plaintiffs’ Counsel
(the “Account”).

 

As set forth in the Stipulation and as described below, the Class Payment shall
be distributed to the Class Members who hold shares of MCC common stock at the
Closing and therefore are entitled to receive a portion of the consideration
available to MCC shareholders in connection with the MCC Merger, in accordance
with the terms of the MCC Merger Agreement (the “Merger Consideration”) for
their shares of MCC common stock owned at the Closing (the “Eligible Shares,”
and the owners of those shares, the “Eligible Class Members”). For the avoidance
of doubt, Eligible Class Members exclude all persons and entities excluded from
the Settlement Class as described in the definition of Settlement Class (the
“Excluded Stockholders”).

 

Prior to distribution to Eligible Class Members, the Class Payment shall be used
to pay the following costs and expenses, with the remaining funds constituting
the “Net Settlement Amount”: (i) any and all fees, costs and expenses incurred
by the Settlement Administrator, or any other person in connection with
providing notice (including postage and any broker reimbursement costs) to Class
Members and administering the Settlement, including all fees, costs and expenses
incurred in connection with issuing payments to members of the Settlement Class
(“Notice and Administration Costs”), (ii) any and all federal, state and/or
local taxes of any kind (including any interest or penalties thereon) on any
income earned by the Class Payment after being deposited into the Account
(“Taxes”) and the reasonable expenses and costs in connection with determining
the amount of, and paying, any Taxes (including, without limitation, reasonable
expenses of tax attorneys and accountants), and for the preparation, mailing,
administration, and distribution costs and expenses relating to the filing or
the failure to file all necessary or advisable tax returns in connection with
any Taxes (“Tax Expenses”), and (iii) any other fees, costs or expenses approved
by the Court; provided, however, that Plaintiffs’ Counsel shall not receive any
funds as part of any Taxes, Tax Expenses, or Notice and Administration Costs

 



35

 

 

Plaintiffs shall retain a Settlement Administrator to oversee the administration
of the Settlement Fund and distribution of the Net Settlement Amount. Within
five (5) business days of the Closing, the Stipulating Defendants (except for
MDLY) shall provide or cause to be provided to the Settlement Administrator and
Plaintiffs’ Counsel, at no cost to the Settlement Fund, Plaintiffs, Plaintiffs’
counsel, or the Settlement Administrator, the following information: (a) the
stockholder register from MCC’s transfer agent, which listing shall include the
names and mailing addresses for all registered owners of MCC common stock who or
which are entitled to receive the Merger Consideration at the Closing (the
“Eligible Registered Owners”) and the number of Eligible Shares held by such
Eligible Registered Owners; and (b) the names and mailing addresses for each of
the Excluded Stockholders and the number of shares of MCC common stock
beneficially owned by the Excluded Stockholders (the “Excluded Shares”)[, and
the account information (including financial institution and account numbers
where the Excluded Shares were held) for such Excluded Stockholders]. In
addition to the foregoing, Plaintiffs’ Counsel may request from Stipulating
Defendants (except for MDLY) any additional information as may be required to
distribute the Net Settlement Amount to Eligible Class Members and to ensure
that the Net Settlement Amount is paid only to Eligible Class Members and not to
Excluded Stockholders.

 

The Stipulating Defendants (except for MDLY) will also obtain from the
Depository Trust Company (“DTC”) and its nominee, Cede & Co. Inc. (“Cede”), the
information to be obtained from DTC necessary to facilitate DTC’s distribution
of the Net Settlement Amount to Eligible Beneficial Owners (as defined below)
(the “DTC Records”). The DTC Records shall include, without limitation, an
allocation or “chill” report generated by DTC in anticipation of the
Transactions to facilitate the allocation of the Merger Consideration to
stockholders. Plaintiffs’ Counsel will use any information obtained from DTC
solely for the purpose of administering the Settlement as set forth in this
Stipulation, and not for any other purpose, and will not disclose any
information obtained from DTC to any other party except as necessary to
administer the Settlement or as required by law. Information to be provided to
DTC in connection with the distribution of the Net Settlement Amount includes,
without limitation, this Notice and “suppression letters” from DTC participants
to which DTC will distribute portions of the Net Settlement Amount pursuant to
the terms of the Stipulation (the “DTC Participants”) concerning the Excluded
Shares, instructing DTC to withhold payment on those Excluded Shares and
containing other terms as DTC may reasonably require.

 

The Net Settlement Amount shall be distributed from the Account by the
Settlement Administrator to Eligible Class Members on a pro rata basis equal to
the product of (a) the number of Eligible Shares held by each Eligible Class
Member and (b) the per-share recovery under the Settlement, which will be
calculated by dividing the total amount of the Net Settlement Amount by the
total number of Eligible Shares held by all Eligible Class Members (the
“Per-Share Recovery”), as promptly as practicable after all of the following
conditions are satisfied: (i) the Class Payment has been deposited into the
Account following the Closing, (ii) the Court of Chancery has entered the
Judgment (as defined below) substantially in the form attached to the
Stipulation as Exhibit D, or entered an Alternative Judgment (as defined below)
dismissing the Action with prejudice and providing for the Releases (as defined
below) and none of the Parties elects to terminate the Settlement; (iii) the
Judgment or Alternative Judgment, as the case may be, has become Final (as
defined below); and (iv) on notice to Stipulating Defendants’ Counsel,
Plaintiffs’ Counsel have applied for, and the Court of Chancery has entered, an
order authorizing the specific distribution of the Net Settlement Amount (the
“Class Distribution Order”). Through the Settlement and the Stipulation, the
Parties are not intending to create appraisal rights in connection with the
Transactions, and the Parties have agreed to use their best efforts to obtain an
order from the Court of Chancery confirming that the distribution of the Net
Settlement Amount to Eligible Class Members will not give rise to appraisal
rights in connection with the Transactions.

 



36

 

 

With respect to MCC common stock held of record by Cede, the Settlement
Administrator will cause that portion of the Net Settlement Amount to be
allocated to the ultimate beneficial owner of any shares of MCC common stock at
the Closing (the “Eligible Beneficial Owners,” provided, however, that no
Excluded Stockholder may be an Eligible Beneficial Owner), who held their shares
through DTC Participants to be paid to DTC. DTC shall then distribute that
portion of the Net Settlement Amount among the DTC Participants by paying each
the Per- Share Recovery times its respective number of shares of MCC common
stock reflected on the DTC allocation report used by DTC to distribute portions
of the Net Settlement Amount (for each DTC Participant, the “Closing Security
Position”), using the same mechanism that DTC used to distribute the Merger
Consideration and subject to payment suppression instructions with respect to
Excluded Shares. The DTC Participants and their respective customers, including
any intermediaries, shall then ensure pro rata payment to each Eligible
Beneficial Owner in accordance with each Eligible Beneficial Owner’s number of
shares of MCC common stock beneficially owned by such Eligible Beneficial Owner
as of Closing (for each Eligible Beneficial Owner, the “Closing Beneficial
Ownership Position,” provided, however, that no Excluded Shares may comprise any
part of any Closing Beneficial Ownership Position).

 

With respect to MCC common stock held of record as of the Closing other than by
Cede, as nominee for DTC (a “Closing Non-Cede Record Position”), the payment
with respect to each such Closing Non-Cede Record Position shall be made by the
Settlement Administrator from the Net Settlement Amount directly to the record
owner of each Closing Non-Cede Record Position in an amount equal to the
Per-Share Recovery times the number of shares of MCC common stock comprising
such Closing Non-Cede Record Position.

 

For the avoidance of doubt, to the extent that any record owner, any DTC
Participants, or their respective customers, including any intermediaries, took
or permitted actions that had the effect of increasing the number of shares of
MCC common stock entitled to payment of the Merger Consideration, whether
through permitted naked short-selling or the cash settlement of short positions
or through any other means (“Increased Merger Consideration Entitlements”), such
record owner, DTC Participants, or their respective customer (including
intermediaries) shall be responsible for paying to the ultimate beneficial
owners of such Increased Merger Consideration Entitlements an amount equal to
the Per-Share Recovery times the number of the Increased Merger Consideration
Entitlements.

 

For the avoidance of doubt, a person or entity who acquired shares of MCC common
stock on or before the Closing but had not settled those shares at Closing
(“Non-Settled Shares”) shall be treated as an Eligible Beneficial Owner with
respect to those Non-Settled Shares (except for the Excluded Shares), and a
person who sold those Non-Settled Shares on or before the Closing shall not be
treated as an Eligible Beneficial Owner with respect to those Non-Settled
Shares.

 

Payment from the Net Settlement Amount made pursuant to and in the manner set
forth above shall be deemed conclusive of compliance with the Stipulation.

 



37

 

 

The Stipulating Defendants and any other Excluded Stockholder shall not have any
right to receive any part of the Settlement Fund for his, her or its own
account(s) (i.e., accounts for which he, she or it is a beneficial owner, holds
a proprietary interest or controls), or any additional amount based on any claim
relating to the fact that Settlement proceeds are being received by any other
stockholder, in each case under any theory, including but not limited to
contract, application of statutory or judicial law, or equity.

 

In the event that any payment from the Net Settlement Amount is undeliverable or
in the event a check is not cashed by the stale date (i.e., more than six months
from the check’s issue date), the DTC Participants or the holder of a Closing
Non-Cede Record Position shall follow their respective policies with respect to
further attempted distribution or escheatment.

 

All Taxes and Tax Expenses shall be paid out of the Settlement Fund, and shall
be timely paid by Plaintiffs’ Counsel without further order of the Court. Any
tax returns prepared for the Settlement Fund (as well as the election set forth
therein) shall be consistent with the Stipulation and in all events shall
reflect that all Taxes on the income earned by the Class Payment shall be paid
out of the Settlement Fund, as provided herein. Stipulating Defendants shall not
be liable for any Taxes, Tax Expenses, or income taxes owed by any Class Member.

 

IV. RELEASES

 

The Stipulation provides that upon the Effective Date (defined below),
Plaintiffs and all Class Members, on behalf of themselves, their legal
representatives, heirs, executors, administrators, estates, predecessors,
successors, predecessors-in-interest, successors-in-interest and assigns, and
any person or entity acting for or on behalf of, or claiming under, any of them,
and each of them, shall thereupon fully, finally and forever, release, settle
and discharge the Released Defendant Parties (defined below) from and with
respect to every one of the Released Plaintiffs’ Claims (defined below), and
shall thereupon be forever barred and enjoined from commencing, instituting or
prosecuting any Released Plaintiffs’ Claims against any of the Released
Defendant Parties.

 

As set forth in the Stipulation:

 

  1. “Effective Date” means the first date by which all of the events and
conditions specified in Section F of the Stipulation have occurred and been met
(or have been waived in a writing signed by the Party for whose benefit the
conditions exist).

 

  2. “Judgment” means the Order and Final Judgment to be entered in the Action
substantially in the form attached as Exhibit D to the Stipulation.

 



38

 

 

  3. “Final,” when referring to the Judgment, means entry of the Judgment, the
expiration of any time for appeal or review of the Judgment, or, if any appeal
is filed and not dismissed or withdrawn, after the Judgment is upheld on appeal
in all material respects and is no longer subject to review upon appeal or other
review, and the time for any petition for reargument, appeal or review of the
Judgment or any order affirming the Judgment has expired; or, in the event that
the Court enters a judgment in a form other than the form attached to the
Stipulation as Exhibit D (“Alternative Judgment”) and none of the Parties elects
to terminate the Stipulation, the expiration of any time for appeal or review of
the Alternative Judgment, or if an appeal is filed and not dismissed or
withdrawn, after the Alternative Judgment is upheld on appeal in all material
respects and is no longer subject to review upon appeal or other review, and the
time for any petition for reargument, appeal or review of the Alternative
Judgment or any order affirming the Alternative Judgment has expired; provided,
however, that any disputes or appeals relating solely to the amount, payment or
allocation of Plaintiffs’ Counsel’s attorneys’ fees and expenses shall have no
effect on finality for purposes of determining the date on which the Judgment or
an Alternative Judgment becomes Final and shall not otherwise prevent, limit or
otherwise affect the effectiveness of the Judgment or an Alternative Judgment or
prevent, limit, delay or hinder entry of the Judgment or an Alternative
Judgment.

 

  4. “Released Defendant Parties” means (i) any and all of the Stipulating
Defendants; (ii) the Stipulating Defendants’ Immediate Family members, and
respective past or present direct or indirect affiliates, associates, members,
partners, partnerships, investment funds, subsidiaries, parents, predecessors,
successors, officers, directors, employees, agents, representatives, advisors,
financial or investment advisors (including the financial advisor to the MCC
Special Committee), insurers, and attorneys (including Stipulating Defendants’
Counsel); and (iii) the legal representatives, heirs, executors, administrators,
predecessors, successors, predecessors- in-interest, successors-in-interest and
assigns of any of the foregoing.

 

  5. “Immediate Family” means an individual’s spouse, parents, siblings,
children, grandparents, grandchildren; the spouses of his or her parents,
siblings and children; and the parents and siblings of his or her spouse, and
includes step and adoptive relationships. In this paragraph, “spouse” shall mean
a husband, a wife, or a partner in a state-recognized domestic partnership or
civil union.

 

  6. “Stipulating Defendants’ Counsel” means the law firms of Morris, Nichols,
Arsht & Tunnel LLP; Cadwalader, Wickersham & Taft LLP; Ross Aronstam & Moritz
LLP; and Kramer Levin Naftalis & Frankel LLP.

 

  7. “Released Plaintiffs’ Claims” means all Claims that were or could have been
asserted in the Action, including, without limitation, all Claims arising out of
or relating to (i) alleged mismanagement of MCC; (ii) the Transactions
(including any actions, deliberations and negotiations relating thereto); (iii)
the MCC Merger Agreement, the Amended MCC Merger Agreement, the MDLY Merger
Agreement, and the Amended MDLY Merger Agreement (including any actions,
deliberations and negotiations relating thereto); (iv) the disclosures regarding
the Transactions; (v) the fiduciary duties or obligations of the Stipulating
Defendants in connection with the review of strategic alternatives available to
MCC; (vi) the vote or any adjournment of the vote of MCC stockholders on the MCC
Merger; and (vii) proxy solicitation efforts in connection with the votes of the
MCC stockholders on the MCC Merger. Released Plaintiffs’ Claims shall also
include all Claims arising out of or relating to the prosecution and settlement
of the Federal Action. Notwithstanding the foregoing, the Released Plaintiffs’
Claims shall not include claims to enforce the Stipulation or the Governance
Agreement.

 

  8. “Claims” mean any and all manner of claims, demands, rights, liabilities,
losses, obligations, duties, damages, costs, debts, expenses, interest,
penalties, fines, sanctions, fees, attorneys’ fees, expert or consulting fees,
actions, potential actions, causes of action, suits, agreements, judgments,
decrees, matters, issues and controversies of any kind, nature or description
whatsoever, whether disclosed or undisclosed, accrued or unaccrued, apparent or
not apparent, foreseen or unforeseen, matured or not matured, suspected or
unsuspected, liquidated or not liquidated, fixed or contingent, which now exist,
or heretofore or previously existed, including known claims and Unknown Claims,
whether direct, derivative, individual, class, representative, legal, equitable
or of any other type, or in any other capacity, whether based on state, local,
foreign, federal, statutory, regulatory, common or other law or rule (including
but not limited to any claims under federal or state securities law, federal or
state antitrust law, or under state disclosure law or any claims that could be
asserted derivatively on behalf of MCC).

 



39

 

 

  9. “Closing” means the consummation of the Transactions.

 

  10. “Unknown Claims” means any and all Released Plaintiffs’ Claims which
Plaintiffs or any other Class Member does not know or suspect to exist in his,
her, or its favor at the time of the release of the Released Plaintiffs’ Claims
against the Released Defendant Parties, which if known by him, her or it, might
have affected his, her or its decision(s) with respect to the Settlement, and
any and all Released Defendants’ Claims which any Stipulating Defendant or any
other Released Defendant Party does not know or suspect to exist in his, her, or
its favor at the time of the release of the Released Defendants’ Claims against
the Released Plaintiff Parties, which if known by him, her, or it might have
affected his, her, or its decision(s) with respect to the Settlement. With
respect to any and all Released Plaintiffs’ Claims and Released Defendants’
Claims, the Parties have stipulated and agreed that upon the Effective Date,
Plaintiffs and Stipulating Defendants shall expressly waive, and each of the
Class Members shall be deemed to have, and by operation of the Judgment or
Alternative Judgment that becomes Final shall have expressly, waived,
relinquished and released any and all provisions, rights and benefits conferred
by any law of any state or territory of the United States or other jurisdiction,
or principle of common law or foreign law, which is similar, comparable, or
equivalent to Cal. Civ. Code § 1542, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Plaintiffs and Stipulating Defendants have acknowledged, and the other Class
Members by operation of law shall be deemed to have acknowledged, that they may
discover facts in addition to or different from those now known or believed to
be true with respect to the Released Plaintiffs’ Claims and the Released
Defendants’ Claims, but that it is the intention of Plaintiffs and Stipulating
Defendants, and by operation of law the other Class Members, to completely,
fully, finally and forever extinguish any and all Released Plaintiffs’ Claims
and Released Defendants’ Claims, known or unknown, suspected or unsuspected,
which now exist, or heretofore existed, or may hereafter exist, and without
regard to the subsequent discovery of additional or different facts. Plaintiffs
and Stipulating Defendants have acknowledged, and the other Class Members by
operation of law shall be deemed to have acknowledged, that the inclusion of
“Unknown Claims” in the definition of Released Plaintiffs’ Claims was separately
bargained for and was a key element of the Settlement.

 

The Stipulation also provides that upon the Effective Date, each of the
Stipulating Defendants, on behalf of themselves, their legal representatives,
heirs, executors, administrators, estates, predecessors, successors,
predecessors-in-interest, successors-in-interest and assigns, and any person or
entity acting for or on behalf of, or claiming under, any of them, and each of
them, shall thereupon fully, finally and forever, release, settle and discharge
the Released Plaintiff Parties (defined below) from and with respect to every
one of the Released Defendants’ Claims (defined below), and shall thereupon be
forever barred and enjoined from commencing, instituting or prosecuting any of
the Released Defendants’ Claims against any of the Released Plaintiff Parties.

 



40

 

 

As set forth in the Stipulation:

 

1.“Released Plaintiff Parties” means (i) any and all of Plaintiffs, FrontFour
and their respective past or present direct or indirect affiliates, associates,
members, managers, partners, partnerships, investment funds, subsidiaries,
parents, predecessors, successors, officers, directors, employees, agents,
representatives, advisors, financial or investment advisors, insurers, and
attorneys (including Plaintiffs’ Counsel); (ii) the legal representatives,
heirs, executors, administrators, predecessors, successors,
predecessors-in-interest, successors-in- interest and assigns of any of the
foregoing; and (iii) all other Class Members.



 

2.“Released Defendants’ Claims” means all Claims that were or could have been
asserted in the Action, including, without limitation, all Claims arising out of
or relating to (i) alleged mismanagement of MCC; (ii) the Transactions
(including any actions, deliberations and negotiations relating thereto); (iii)
the MCC Merger Agreement, the Amended MCC Merger Agreement, the MDLY Merger
Agreement, and the Amended MDLY Merger Agreement (including any actions,
deliberations and negotiations relating thereto); (iv) the disclosures regarding
the Transactions; (v) the fiduciary duties or obligations of the Stipulating
Defendants in connection with the review of strategic alternatives available to
MCC; (vi) the vote or any adjournment of the vote of MCC stockholders on the MCC
Merger; and (vii) proxy solicitation efforts in connection with the votes of the
MCC stockholders on the MCC Merger. Released Defendants’ Claims shall also
include all Claims arising out of or relating to the prosecution and settlement
of the Action and all Claims that were or could have been asserted in the
Federal Action, provided, however, that the Released Defendants’ Claims shall
not include any Claims that were or could have been asserted in the Federal
Action against any of the Highland Parties (as defined in the Stipulation).
Notwithstanding the foregoing, the Released Defendants’ Claims shall not include
claims to enforce the Stipulation or the Governance Agreement.

 

V.REASONS FOR THE SETTLEMENT

 

Plaintiffs’ Counsel have conducted an investigation and pursued discovery
relating to the claims and the underlying events and transactions alleged in the
Action. Plaintiffs’ Counsel have analyzed the evidence adduced during their
investigation, through discovery and at trial, and have researched the
applicable law with respect to Plaintiffs and the Settlement Class. In
negotiating and evaluating the terms of the Stipulation, Plaintiffs’ Counsel
considered the significant legal and factual defenses to Plaintiffs’ claims,
including the possibility of appeal of the Decision. Plaintiffs and Plaintiffs’
Counsel have received sufficient information to evaluate the merits of this
proposed Settlement. Based upon their evaluation, Plaintiffs and Plaintiffs’
Counsel have determined that the Settlement set forth in the Stipulation is
fair, reasonable and adequate and in the best interests of all Class Members,
and that it confers substantial benefits upon the Class Members.

 

Stipulating Defendants deny any and all allegations of wrongdoing, fault,
liability or damage to Plaintiffs or to other Class Members; deny that they
engaged in, committed or aided or abetted the commission of any breach of duty,
wrongdoing or violation of law; deny that Plaintiffs or any of the other Class
Members suffered any damage whatsoever; deny that they acted improperly in any
way; believe that they acted properly at all times; maintain that they complied
with their fiduciary duties; maintain that they have complied with federal and
state securities laws; and maintain that they have committed no disclosure
violations or any other breach of duty or wrongdoing whatsoever in connection
with the Transactions.

 

The Parties have entered into the Stipulation solely to eliminate the
uncertainties, burden and expense of further litigation. Nothing in the
Stipulation shall be construed as any admission by any of the Parties of
wrongdoing, fault, liability, or damages whatsoever.

 



41

 

 

VI.APPLICATION FOR ATTORNEY’S FEES AND EXPENSES

 

Plaintiffs’ Counsel will apply to the Court for a collective award of attorney’s
fees to Plaintiffs’ Counsel which shall be no greater than [●]. Plaintiffs’
Counsel also will apply to the Court for reimbursement of litigation expenses
paid or incurred by Plaintiffs’ Counsel or advanced by Plaintiffs of no more
than [●]. As of the execution of the Stipulation, the Parties have not discussed
the amount of any application by Plaintiffs’ Counsel for an award of attorney’s
fees and expenses. Stipulating Defendants reserve all rights and all grounds to
object to, oppose, consent to, or take no position on the amount of fees and
expenses sought by Plaintiffs’ Counsel.

 

The Parties have agreed that any fees and expenses awarded by the Court to
Plaintiffs’ Counsel shall be paid by MCC or its successor and shall not be paid
out of the Class Payment or Settlement Fund.

 

VII. CLASS ACTION DETERMINATION

 

For purposes of this Settlement, the Court has ordered that the Action shall be
preliminarily maintained as a non-opt-out class, pursuant to Court of Chancery
Rules 23(b)(1) and (b)(2), consisting of the Settlement Class Members.

 

VIII. SETTLEMENT HEARING

  

The Court has scheduled a Settlement Hearing, which will be held on [●], 2019 at
[●] (the “Settlement Hearing Date”), in the Court of Chancery, New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801 to: (a) determine
whether to certify a Settlement Class consisting of the persons and entities
described above as a non-opt-out class pursuant to Court of Chancery Rules
23(b)(1) and 23(b)(2); (b) determine whether the Court should approve the
Settlement as fair, reasonable and adequate and in the best interests of the
Settlement Class; (c) determine whether Plaintiffs and Plaintiffs’ Counsel have
adequately represented the interests of the Settlement Class in the Action; (d)
determine whether final judgment should be entered dismissing the Action and the
Released Plaintiffs’ Claims as to the Released Defendant Parties with prejudice
and barring and enjoining prosecution of any and all Released Plaintiffs’ Claims
(as provided in the Stipulation); (e) hear and determine any objections to the
Settlement; (f) consider the application by Plaintiffs’ Counsel for attorney’s
fees and reimbursement of expenses; and (g) rule on such other matters as the
Court may deem appropriate.

 

The Court has reserved the right to adjourn and reconvene the Settlement
Hearing, including the hearing on the application for attorney’s fees and
expenses, without further notice to Class Members other than oral announcement
at the Settlement Hearing. The Court has also reserved the right to approve the
Settlement at or after the Settlement Hearing with such modification(s) as may
be consented to by the parties to the Stipulation and without further notice to
the Settlement Class.

 



42

 

 

IX.RIGHT TO APPEAR AND OBJECT

 

Any member of the Settlement Class who objects to the Settlement and/or the
Order and Final Judgment to be entered by the Court, and/or Plaintiffs’
Counsel’s application for attorney’s fees and expenses, or otherwise wishes to
be heard, may appear personally or by counsel at the Settlement Hearing and
present any evidence or argument that may be proper and relevant; provided,
however, that no member of the Settlement Class may be heard and no papers or
briefs submitted by or on behalf of any member of the Settlement Class shall be
received and considered, except by Order of the Court for good cause shown,
unless, no later than fifteen (15) business days prior to the Settlement
Hearing, such person files in this Action with the Register in Chancery, Court
of Chancery, 500 North King Street, Wilmington, DE, 19801: (a) a written notice
of intention to appear; (b) proof of membership in the Settlement Class; (c) a
detailed statement of objections to any matter before the Court; and (d) the
grounds therefore or the reasons for wanting to appear and be heard, as well as
all documents or writings the Court shall be asked to consider. These writings
must also be served, on or before such filing with the Court, by hand or
overnight mail upon the following attorneys:

 

 

A. Thompson Bayliss

Abrams & Bayliss LLP

20 Montchanin Road, Suite 200

Wilmington, DE 19807

(302) 778-1000

 

John P. DiTomo

Morris, Nichols, Arsht & Tunnell LLP

1201 N. Market Street

Wilmington, DE 19801

(302) 658-9200



 

Any Class Member who does not object to the Settlement or the request by
Plaintiffs’ Counsel for an award of attorney’s fees and expenses need not take
any action with respect to this Notice or this Settlement.

 

Unless the Court otherwise directs, no person will be entitled to object to the
approval of the Settlement, the judgment to be entered in the Action, or the fee
and expense application, nor will he, she or it otherwise be entitled to be
heard, except by filing a written objection as described above.

 

Any person who fails to object in the manner described above shall be deemed to
have waived the right to object (including the right to appeal) and will be
forever barred from raising such objection in this or any other action or
proceeding.

 

X.INTERIM STAY

 

The Parties have agreed to maintain the stay previously entered in the Action
and to stay and not to initiate any other proceedings other than those incident
to the Settlement itself pending the occurrence of the Effective Date. The
Parties also have agreed to use their reasonable efforts to seek the stay and
dismissal of, and to oppose entry of any interim or final relief in favor of any
Class Member in, any other proceedings against any of the Released Defendant
Parties which challenges the Settlement or otherwise involves, directly or
indirectly, a Released Plaintiff Claim.

 

XI.ORDER AND JUDGMENT OF THE COURT

 

If the Court determines that the Settlement, as provided for in the Stipulation,
is fair, reasonable, adequate and in the best interests of the Settlement Class,
the Court will enter an Order and Final Judgment, which will, among other
things:

 

a.Determine that the form and manner of notice of the Settlement was the best
notice practicable under the circumstances and fully complied with each of the
requirements of due process, Delaware Court of Chancery Rule 23 and applicable
law;

 

b.Determine that, for settlement purposes only, the Action is a proper class
action pursuant to Delaware Court of Chancery Rules 23(a), 23(b)(1) and
23(b)(2), and finally certify the Settlement Class;

 

c.Determine that all members of the Settlement Class are bound by the Order and
Final Judgment;

 

d.Determine that the Settlement is fair, reasonable, adequate, and in the best
interests of the Settlement Class;

 



43

 

 

e.Dismiss the Action with prejudice, on the merits and without costs (except as
provided in the Stipulation);

 

f.Fully, finally and forever release, settle and discharge the Released
Defendant Parties from and with respect to every one of the Released Plaintiffs’
Claims;

 

g.Bar and enjoin Plaintiffs and any Class Members from instituting, commencing,
or prosecuting any and all Released Plaintiffs’ Claims against any Released
Defendant Parties; and

 

h.Award Plaintiffs’ Counsel such attorney’s fees and expenses as the Court deems
fair and reasonable.

 

i.Provide that the Order and Final Judgment, including the release of all
Released Plaintiffs’ Claims against all Released Defendant Parties, shall have
res judicata and other preclusive effect in all pending and future lawsuits,
arbitrations or other proceedings maintained by or on behalf of the Plaintiffs
or any other Class Members, as well as any and all of their respective
successors-in-interest, successors, predecessors-in-interest, predecessors,
representatives, trustees, executors, administrators, estates, heirs, assigns or
transferees, immediate and remote, and any person or entity acting for or on
behalf of, or claiming under, any of them.

 

If the Effective Date does not occur, or if the Stipulation is disapproved,
canceled or terminated pursuant to its terms, or the Settlement otherwise does
not become final for any reason, all of the Parties and SIC shall be deemed to
have reverted to their respective litigation status immediately prior to their
entry into the Stipulation, and they shall proceed in all respects as if the
Stipulation had not been executed and the related orders had not been entered,
and in that event all of their respective claims and defenses as to any issue in
the Action or the Federal Action shall be preserved without prejudice, except
that, as set forth more fully in the Stipulation, the Governance Agreement and
certain paragraphs of the Stipulation shall survive the termination of the
Stipulation. In the event the Effective Date does not occur, or the Stipulation
is disapproved, canceled or terminated pursuant to its terms, or the Settlement
otherwise does not become Final for any reason, Stipulating Defendants reserve
any and all rights to pursue the Federal Action or to oppose certification of
any plaintiff class in any future proceedings (including, but not limited to, in
any proceedings in the Action).

 

XII. INSTRUCTIONS TO BROKERS AND OTHERS WHO HELD FOR THE BENEFIT OF OTHERS

 

Brokerage firms, banks and/or other persons or entities who held shares of MCC
common stock for the benefit of others are requested to immediately send this
Notice to all such beneficial owners. If additional copies of the Notice are
needed for forwarding to such beneficial owners, any requests for such
additional copies or provision of a list of names and mailing addresses of
beneficial owners may be made to:

 

[Contact Info Of Settlement Administrator]

 



44

 

 

XIII. SCOPE OF THE NOTICE

 

This Notice is not all-inclusive. The references in this Notice to the pleadings
in the Action, the Stipulation, and other papers and proceedings are only
summaries and do not purport to be comprehensive. For the full details of the
Action, claims which have been asserted by the Parties and the terms and
conditions of the Settlement, including a complete copy of the Stipulation,
members of the Settlement Class are referred to the Court files in the Action.

 

You or your attorney may examine the Court files from the Action during regular
business hours of each business day at the office of the Register in Chancery,
New Castle County Courthouse, 500 North King Street, Wilmington, Delaware 19801.

 

Questions or comments may be directed to counsel for the Plaintiffs:

 

A. Thompson Bayliss

Abrams & Bayliss LLP



20 Montchanin Road, Suite 200

Wilmington, Delaware 19807

(302) 778-1000

 

Lori Marks-Esterman

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

(212) 451-2300

 

DO NOT WRITE OR TELEPHONE THE COURT

 

Dated: [●]

 



45

 

 

EXHIBIT C

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

 

 

IN RE MEDLEY CAPITAL CORPORATION STOCKHOLDER LITIGATION

)



)



)



)



)

CONS. C.A. No. 2019-0100-KSJM

  

SUMMARY NOTICE OF PENDENCY AND

PROPOSED SETTLEMENT OF CLASS ACTION

 

TO:ANY AND ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF MEDLEY CAPITAL
CORPORATION COMMON STOCK AT ANY TIME BETWEEN AND INCLUDING AUGUST 9, 2018 AND
THE PRESENT, TOGETHER WITH THEIR SUCCESSORS AND ASSIGNS.

 

PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS WILL BE AFFECTED BY A CLASS
ACTION LAWSUIT PENDING IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE.

 

YOU ARE HEREBY NOTIFIED, pursuant to an Order of the Court of Chancery of the
State of Delaware (the “Court”), dated [●], that Plaintiffs and certain
Defendants in the above-captioned class action lawsuit (the “Action”),
challenging certain transactions pursuant to which (i) Medley Capital
Corporation would merge with and into Sierra Income Corporation (“SIC”), with
SIC continuing as the surviving company in the merger, and (ii) Medley
Management Inc. would merge with and into Sierra Management, Inc., a wholly
owned subsidiary of SIC (“Merger Sub”), with Merger Sub continuing as the
surviving company in the merger, have entered into a proposed settlement of the
Action (the “Settlement”). A settlement hearing will be held in the Court of
Chancery, New Castle County Courthouse, 500 North King Street, Wilmington,
Delaware 19801, on [●] 2019, at [●] (the “Settlement Hearing”) to, among other
things: (a) determine whether to certify a settlement class consisting of the
persons and entities described above, except for certain persons and entities
who are excluded from the settlement class by definition, as a non-opt- out
class pursuant to Court of Chancery Rules 23(b)(1) and 23(b)(2) (the “Settlement
Class”); (b)  determine whether the Court should approve the Settlement as fair,
reasonable and adequate and in the best interests of the Settlement Class; (c)
determine whether Plaintiffs and Plaintiffs’ Counsel have adequately represented
the interests of the Settlement Class in the Action; (d) determine whether final
judgment should be entered dismissing the Action and the Released Plaintiffs’
Claims as to the Released Defendant Parties with prejudice and barring and
enjoining prosecution of any and all Released Plaintiffs’ Claims (as provided in
the Settlement); (e) hear and determine any objections to the Settlement; (f)
consider the application by Plaintiffs’ Counsel for attorneys’ fees and
reimbursement of expenses, and any objections thereto; and (g) rule on such
other matters as the Court may deem appropriate.

 



46

 

 

IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS DESCRIBED ABOVE, YOUR RIGHTS WILL BE
AFFECTED BY THE PENDING ACTION AND THE SETTLEMENT. If you have not yet received
the full printed Notice of Pendency and Proposed Settlement of Class Action (the
“Notice”), you may obtain a copy of the Notice by contacting Plaintiffs’
Counsel:

 

Lori Marks-Esterman

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

 

If you are a Settlement Class member you will be bound by any judgment entered
in the Action. Any objections to the Settlement and/or application for
attorneys’ fees and expenses must be filed with the Court and delivered to all
counsel listed in the Notice such that they are received no later than [●],
2019, in accordance with the instructions set forth in the Notice. Settlement
Class members who do not object need not appear at the Settlement Hearing or
take any other action to indicate their approval.

 

PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE REGARDING THIS NOTICE.
Inquiries may be made to Plaintiffs’ Counsel:

 

A. Thompson Bayliss

 Lori Marks-Esterman

Abrams & Bayliss LLP Olshan Frome Wolosky LLP 20 Montchanin Road, Suite 200 1325
Avenue of the Americas Wilmington, Delaware 19807 New York, New York 10019

 

Dated:                   , 2019

 

BY ORDER OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 



47

 

 

EXHIBIT D

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 



 

 

IN RE MEDLEY CAPITAL

CORPORATION STOCKHOLDER

LITIGATION

)

)

)

)

)

CONS. C.A. No. 2019-0100-KSJM

   

ORDER AND FINAL JUDGMENT

 

On this                    day of                       , 2019, a hearing having
been held before this Court to determine whether the terms and conditions of the
Stipulation and Agreement of Compromise and Settlement, dated July 29, 2019 (the
“Stipulation”), which is incorporated herein by reference, 1 and the terms and
conditions of the settlement proposed in the Stipulation (the “Settlement”) are
fair, reasonable and adequate for the settlement of all claims asserted herein;
and whether an Order and Final Judgment should be entered in the above-captioned
consolidated class action (the “Action”); and the Court having considered all
matters submitted to it at the hearing and otherwise;

 

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 

1.  The mailing of the Notice of Pendency and Proposed Settlement of Class
Action (the “Notice”) pursuant to and in the manner prescribed in the Scheduling
Order entered on                              , 2019 (the “Scheduling Order”),
which was mailed by first class mail on                           , 2019,
combined with the publication of the Summary Notice of Pendency and Proposed
Settlement of Class Action (the “Summary Notice”) pursuant to and in the manner
prescribed in the Scheduling Order, which was published on
                          , 2019, is hereby determined to be the best notice
practicable under the circumstances and in full compliance with Court of
Chancery Rule 23, the requirements of due process and applicable law. It is
further determined that all Class Members are bound by the Order and Final
Judgment herein.

 

2.  The Court finds that the Action is a proper class action pursuant to Court
of Chancery Rules 23(a) and 23(b)(1) and (b)(2) and hereby certifies a
non-opt-out Settlement Class as consisting of:

 

Any and all record holders and beneficial owners of MCC common stock at any time
during the Settlement Class Period, together with their successors and assigns,
but excluding Stipulating Defendants, their Immediate Family, SIC and any
person, firm, trust, corporation, joint venture, partnership, foundation or
other entity related to or affiliated with any of the Stipulating Defendants,
members of their Immediate Families or SIC.

 

“Settlement Class Period” means the period between and including August 9, 2018,
and the later of the (i) the Closing, (ii) the consummation of any transaction
based on a Superior Proposal (as defined in the Amended MCC Merger Agreement),
and (iii) the termination of the Amended MCC Merger Agreement.

 

“Stipulating Defendants” means Brook Taube, Seth Taube, Jeff Tonkel, Mark
Lerdal, Karin Hirtler-Garvey, John E. Mack, Arthur S. Ainsberg, Medley
Management Inc. (“MDLY”), Medley Capital Corporation (“MCC”), MCC Advisors LLC,
Medley Group LLC, and Medley LLC.

 

“Immediate Family” means an individual’s spouse, parents, siblings, children,
grandparents, grandchildren; the spouses of his or her parents, siblings and
children; and the parents and siblings of his or her spouse, and includes step
and adoptive relationships. In this paragraph, “spouse” shall mean a husband, a
wife, or a partner in a state-recognized domestic partnership or civil union.

 

 



1 Capitalized terms (other than proper nouns) that are not defined herein shall
have the meanings set forth in the Stipulation.



48

 

 

3.  Specifically, the Court finds that the Settlement Class satisfies the
numerosity requirement of Rule 23(a)(1). As of December 21, 2018, there were
over 54,474,211 shares of common stock (“Shares”) of Medley Capital Corporation
(“MCC”) issued and outstanding which are publicly traded and held by thousands
of beneficial owners. There are common issues of fact and law in the Action
sufficient to satisfy Rule 23(a)(2), including whether the disclosures made in
connection with the Transactions were adequate, whether the Stipulating
Defendants breached their fiduciary duties to Class Members (as defined in the
Stipulation), whether MDLY, SIC, MCC Advisors LLC, Medley Group LLC, and Medley
LLC aided and abetted these breaches, and whether the Plaintiffs and Class
Members were injured as a consequence of Defendants’ actions. The claims of the
Plaintiffs’ in the Action are typical of the claims of absent members of the
Settlement Class in that they all arise from the same allegedly wrongful conduct
and are based on the same legal theories, satisfying Rule 23(a)(3). The
Plaintiffs and Plaintiffs’ Counsel are adequate representatives of the
Settlement Class, satisfying Rule 23(a)(4). The prosecution of separate actions
by individual members of the Settlement Class would create a risk of
inconsistent adjudications which would establish incompatible standards of
conduct for Defendants, and, as a practical matter, the disposition of this
Action will influence the disposition of any pending or future identical cases
brought by other members of the Settlement Class, satisfying Rule 23(b)(1); and
there were allegations that Defendants acted or refused to act on grounds
generally applicable to the Class, satisfying Rule 23(b)(2).

 

4.  The Settlement of this Action as provided for in the Stipulation is approved
as fair, reasonable and adequate, and in the best interests of Plaintiffs and
the Settlement Class.

 

5.  The Parties are hereby authorized and directed to consummate the Settlement
in accordance with the terms and provisions of the Stipulation, and the Register
in Chancery is directed to enter and docket this Order and Final Judgment.

 

6.  “Released Defendants’ Claims” means all Claims that were or could have been
asserted in the Action, including, without limitation, all Claims arising out of
or relating to (i) alleged mismanagement of MCC; (ii) the Transactions
(including any actions, deliberations and negotiations relating thereto); (iii)
the MCC Merger Agreement, the Amended MCC Merger Agreement, the MDLY Merger
Agreement, and the Amended MDLY Merger Agreement (including any actions,
deliberations and negotiations relating thereto); (iv) the disclosures regarding
the Transactions; (v) the fiduciary duties or obligations of the Stipulating
Defendants in connection with the review of strategic alternatives available to
MCC; (vi) the vote or any adjournment of the vote of MCC stockholders on the MCC
Merger; and (vii) proxy solicitation efforts in connection with the votes of the
MCC stockholders on the MCC Merger. Released Defendants’ Claims shall also
include all Claims arising out of or relating to the prosecution and settlement
of the Action and all Claims that were or could have been asserted in the
Federal Action, provided, however, that the Released Defendants’ Claims shall
not include any Claims that were or could have been asserted in the Federal
Action against any of the Highland Parties. Notwithstanding the foregoing, the
Released Defendants’ Claims shall not include claims to enforce the Stipulation
or the Governance Agreement.

 

7. “Released Defendant Parties” means (i) any and all of the Stipulating
Defendants; (ii) the Stipulating Defendants’ Immediate Family members, and
respective past or present direct or indirect affiliates, associates, members,
partners, partnerships, investment funds, subsidiaries, parents, predecessors,
successors, officers, directors, employees, agents, representatives, advisors,
financial or investment advisors (including the financial advisor to the MCC
Special Committee), insurers, and attorneys (including Stipulating Defendants’
Counsel); and (iii) the legal representatives, heirs, executors, administrators,
predecessors, successors, predecessors-in- interest, successors-in-interest and
assigns of any of the foregoing.

 



49

 

 

8.  “Released Plaintiffs’ Claims” means all Claims that were or could have been
asserted in the Action, including, without limitation, all Claims arising out of
or relating to (i) alleged mismanagement of MCC; (ii) the Transactions
(including any actions, deliberations and negotiations relating thereto); (iii)
the MCC Merger Agreement, the Amended MCC Merger Agreement, the MDLY Merger
Agreement, and the Amended MDLY Merger Agreement (including any actions,
deliberations and negotiations relating thereto); (iv) the disclosures regarding
the Transactions; (v) the fiduciary duties or obligations of the Stipulating
Defendants in connection with the review of strategic alternatives available to
MCC; (vi) the vote or any adjournment of the vote of MCC stockholders on the MCC
Merger; and (vii) proxy solicitation efforts in connection with the votes of the
MCC stockholders on the MCC Merger. Released Plaintiffs’ Claims shall also
include all Claims arising out of or relating to the prosecution and settlement
of the Federal Action. Notwithstanding the foregoing, the Released Plaintiffs’
Claims shall not include claims to enforce the Stipulation or the Governance
Agreement.

 

9.  “Released Plaintiff Parties” means (i) any and all of Plaintiffs, FrontFour
and their respective past or present direct or indirect affiliates, associates,
members, managers, partners, partnerships, investment funds, subsidiaries,
parents, predecessors, successors, officers, directors, employees, agents,
representatives, advisors, financial or investment advisors, insurers, and
attorneys (including Plaintiffs’ Counsel); (ii) the legal representatives,
heirs, executors, administrators, predecessors, successors,
predecessors-in-interest, successors-in-interest and assigns of any of the
foregoing; and (iii) all other Class Members.

 

10.  “Unknown Claims” means any and all Released Plaintiffs’ Claims which
Plaintiffs or any other Class Member does not know or suspect to exist in his,
her, or its favor at the time of the release of the Released Plaintiffs’ Claims
against the Released Defendant Parties, which if known by him, her or it, might
have affected his, her or its decision(s) with respect to the Settlement, and
any and all Released Defendants’ Claims which any Stipulating Defendant or any
other Released Defendant Party does not know or suspect to exist in his, her, or
its favor at the time of the release of the Released Defendants’ Claims against
the Released Plaintiff Parties, which if known by him, her, or it might have
affected his, her, or its decision(s) with respect to the Settlement. With
respect to any and all Released Plaintiffs’ Claims and Released Defendants’
Claims, the Parties stipulate and agree that upon the Effective Date, Plaintiffs
and Stipulating Defendants shall expressly waive, and each of the Class Members
shall be deemed to have, and by operation of the Judgment or Alternative
Judgment that becomes Final shall have expressly, waived, relinquished and
released any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States or other jurisdiction, or principle of
common law or foreign law, which is similar, comparable, or equivalent to Cal.
Civ. Code § 1542, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Plaintiffs and Stipulating Defendants acknowledge, and the other Class Members
by operation of law shall be deemed to have acknowledged, that they may discover
facts in addition to or different from those now known or believed to be true
with respect to the Released Plaintiffs’ Claims and the Released Defendants’
Claims, but that it is the intention of Plaintiffs and Stipulating Defendants,
and by operation of law the other Class Members, to completely, fully, finally
and forever extinguish any and all Released Plaintiffs’ Claims and Released
Defendants’ Claims, known or unknown, suspected or unsuspected, which now exist,
or heretofore existed, or may hereafter exist, and without regard to the
subsequent discovery of additional or different facts. Plaintiffs and
Stipulating Defendants acknowledge, and the other Class Members by operation of
law shall be deemed to have acknowledged, that the inclusion of “Unknown Claims”
in the definition of Released Plaintiffs’ Claims was separately bargained for
and was a key element of the Settlement.

 



50

 

 

11.  The Court hereby finds and concludes that the distribution of the Net
Settlement Amount (including the Cash Component) from the Account to Eligible
Class Members does not give rise to appraisal rights in connection with the
Transactions.

 

12.  This Action and the Released Plaintiffs’ Claims are hereby dismissed as to
the Released Defendant Parties on the merits and with prejudice, and without
costs.

 

13.  Upon the Effective Date, Plaintiffs and all Class Members, on behalf of
themselves, their legal representatives, heirs, executors, administrators,
estates, predecessors, successors, predecessors-in-interest,
successors-in-interest and assigns, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them, shall thereupon
fully, finally and forever, release, settle and discharge the Released Defendant
Parties from and with respect to every one of the Released Plaintiffs’ Claims,
and shall thereupon be forever barred and enjoined from commencing, instituting
or prosecuting any Released Plaintiffs’ Claims against any of the Released
Defendant Parties.

 

14.  Upon the Effective Date, each of the Stipulating Defendants, on behalf of
themselves, their legal representatives, heirs, executors, administrators,
estates, predecessors, successors, predecessors-in-interest,
successors-in-interest and assigns, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them, shall thereupon
fully, finally and forever, release, settle and discharge the Released Plaintiff
Parties from and with respect to every one of the Released Defendants’ Claims,
and shall thereupon be forever barred and enjoined from commencing, instituting
or prosecuting any of the Released Defendants’ Claims against any of the
Released Plaintiff Parties.

 

15.  Neither this Judgment, the Stipulation, the fact or any terms of the
Settlement, nor any communications relating thereto, is evidence, or an
admission or concession by any Party or their counsel, Class Member, or any
other Released Defendant Party or Released Plaintiff Party, of any fault,
liability or wrongdoing whatsoever, as to any facts or claims alleged or
asserted in the Action or the Federal Action, or any other actions or
proceedings, or as to the validity or merit of any of the claims or defenses
alleged or asserted in any such action or proceeding.

 

16.  Neither this Judgment nor the Stipulation is a finding or evidence of the
validity or invalidity of any claims or defenses in the Action or the Federal
Action, any wrongdoing by any Party, Class Member or other Released Defendant
Party or Released Plaintiff Party, or any damages or injury to any Party, Class
Member or other Released Defendant Party or Released Plaintiff Party.

 



51

 

 

17.  Neither this Judgment, the Stipulation, nor any of the terms and provisions
of the Stipulation, nor any of the negotiations or proceedings in connection
therewith, nor any of the documents or statements referred to herein or therein,
nor the Settlement, nor the fact of the Settlement, nor the Settlement
proceedings, nor any statements in connection therewith, (a) shall (i) be argued
to be, used or construed as, offered or received in evidence as, or otherwise
constitute an admission, concession, presumption, proof, evidence, or a finding
of any liability, fault, wrongdoing, injury or damages, or of any wrongful
conduct, acts or omissions on the part of any of the Released Defendant Parties
or Released Plaintiff Parties, or of any infirmity of any defense, or of any
damage to Plaintiffs or any other Class Member, or (ii) otherwise be used to
create or give rise to any inference or presumption against any of the Released
Defendant Parties or Released Plaintiff Parties concerning any fact or any
purported liability, fault, or wrongdoing of the Released Defendant Parties or
Released Plaintiff Parties or any injury or damages to any person or entity, or
(b) shall otherwise be admissible, referred to or used in any proceeding of any
nature, for any purpose whatsoever; provided, however, that (i) the Stipulation
and/or this Judgment may be introduced in any proceeding, whether in the Court
or otherwise, as may be necessary to argue and establish that the Stipulation
and/or Judgment has res judicata, collateral estoppel or other issue or claim
preclusion effect or to otherwise consummate or enforce the Settlement and/or
Judgment or to secure any insurance rights or proceeds of any of the Released
Defendant Parties or Released Plaintiff Parties, and (ii) the foregoing shall
not prohibit any Party from making any statement or disclosure required under
the federal securities laws or other applicable laws (including to comply with
any subpoena or other legal process from any governmental or regulatory
authority with competent jurisdiction over the relevant Party) or stock exchange
regulations.

 

18. Plaintiffs’ Counsel are hereby awarded attorneys’ fees in the sum of
$                      in connection with the Action, which sum the Court finds
to be fair and reasonable, and reimbursement of expenses in the amount of
$                     . Such sums shall be paid pursuant to the provisions of
the Stipulation within five (5) business days of the entry of this Order and
Final Judgment. No counsel representing any Class Member in the Action shall
make any further or additional application for fees and expenses to the Court or
any other court.

 

19.  If the Effective Date does not occur, this Order and Final Judgment shall
be rendered null and void and shall be vacated and, in such event, all orders
entered and releases delivered in connection herewith shall be null and void;
the Parties and SIC returned, without prejudice in any way, to their respective
litigation positions immediately prior to the execution of the Stipulation.

 

20.  The binding effect of this Order and Final Judgment and the obligations of
Plaintiffs, Class Members and Defendants under the Settlement shall not be
conditioned upon or subject to the resolution of any appeal from this Order and
Final Judgment that relates solely to the issue of Plaintiffs’ Counsel’s (or any
other counsel’s) application for an award of attorneys’ fees and expenses.

 

21.  All Class Members shall be and are deemed bound by the Stipulation and this
Order and Final Judgment. This Order and Final Judgment, including the release
of all Released Plaintiffs’ Claims against all Released Defendant Parties, shall
have res judicata and other preclusive effect in all pending and future
lawsuits, arbitrations or other proceedings maintained by, or on behalf of, any
of the Plaintiffs or any Class Members, as well as their respective heirs,
executors, administrators, estates, predecessors-in-interest, predecessors,
successors-in-interest, successors, and assigns and anyone claiming through or
on behalf of any of them.

 

22.  Without further order of this Court, the Parties may agree in writing to
reasonable extensions of time to carry out any of the provisions of the
Stipulation.

 

23.  Without affecting the finality of this Order and Final Judgment in any way,
this Court reserves jurisdiction over all matters relating to the administration
and consummation of the Settlement.

  

Dated:                               , 2019   Vice Chancellor McCormick

 

 

52



 

